--------------------------------------------------------------------------------


Exhibit 10.4







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
LIMITED LIABILITY COMPANY AGREEMENT


of




[LEASECO, LLC]


a Delaware Limited Liability Company








Dated as of _______, 2005



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
1.
 
DEFINED TERMS
1
2.
 
ORGANIZATION
12
   
2.1
Continuation
12
   
2.2
Name and Principal Place of Business.
13
   
2.3
Term
13
   
2.4
Registered Agent and Registered Office
13
   
2.5
Purpose of Company.
13
   
2.6
Members; Membership Interests.
13
   
2.7
Limitation on Liability
14
   
2.8
Title to Company Property
14
3.
 
CAPITAL
14
   
3.1
Initial Capital Contributions
14
   
3.2
Additional Capital Contributions.
14
   
3.3
Return of Capital; No Interest on Capital
15
   
3.4
No Third-Party Beneficiary
15
   
3.5
Capital Accounts.
16
4.
 
MANAGEMENT OF THE COMPANY
17
   
4.1
Authority of Managing Member.
17
   
4.2
Restriction of Managing Member’s Authority.
19
   
4.3
Budgeting
20
   
4.4
Managing Member’s Time and Effort; Conflicts
21
   
4.5
Indemnification.
21
   
4.6
Certificates and Instruments
21
   
4.7
Management Cost Reimbursement
22
   
4.8
Property Management.
22
5.
 
DISTRIBUTIONS
23
   
5.1
Distributions Generally
23
   
5.2
Distributions of Net Cash Flow.
23
   
5.3
Distributions Upon Final Liquidation
25
   
5.4
The Right to Withhold
25
6.
 
ALLOCATIONS
26
   
6.1
In General
26
   
6.2
Allocations
26
   
6.3
Limitation on Allocation of Losses
26
   
6.4
Additional Allocation Provisions
26
7.
 
BOOKS AND RECORDS; ACCOUNTING; TAX ELECTIONS
28
   
7.1
Company Books
28
   
7.2
Records
28
   
7.3
Company Tax Elections; Tax Controversies
29
   
7.4
Fiscal Year
30
   
7.5
Financial Reports
30
8.
 
TRANSFERS AND ENCUMBRANCES OF COMPANY INTERESTS
31
   
8.1
Restricted Transfers and Encumbrances
31
   
8.2
Substitution of Approved Transferee for Member
31
   
8.3
Possible Amendment
32


--------------------------------------------------------------------------------


 
9.
 
ADDITIONAL MEMBERS
32
   
9.1
Admissions and Withdrawals
32
   
9.2
Cessation of Managing Member
32
   
9.3
New Managing Member
33
10.
 
DISSOLUTION AND WINDING UP
33
   
10.1
Dissolution and Distributions of Property
33
   
10.2
Dissolution Events
33
   
10.3
Liquidation and Final Distribution Proceeds.
34
   
10.4
Cancellation of Certificate
34
   
10.5
No Capital Contribution Upon Dissolution
34
11.
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE MEMBERS
34
   
11.1
Authority
35
   
11.2
Consents
35
   
11.3
No Conflict
35
   
11.4
No Broker
35
   
11.5
Foreign Partner
35
12.
 
BUY-SELL DISPUTE RESOLUTION.
35
   
12.2
Closing
36
   
12.3
Buy-Sell Default
37
   
12.4
Payment of Debts
38
   
12.5
Release of Capital Contribution Obligations
38
   
12.6
Operations in Pre-Closing Period
38
13.
 
MISCELLANEOUS
39
   
13.1
Waiver of Conflict of Interest
39
   
13.2
Amendment by Members
39
   
13.3
Amendment by Managing Member
39
   
13.4
Waivers
39
   
13.5
No Assignments; Binding Effect
39
   
13.6
Notices
39
   
13.7
Certain Waivers
40
   
13.8
Preservation of Intent
40
   
13.9
Entire Agreement
40
   
13.10
Certain Rules of Construction
40
   
13.11
Counterparts
41
   
13.12
Governing Law; Venue
41

 
Exhibits
A
Members, Capital Contributions and Capital Sharing Ratios
1.1
Membership Interests and Owner Entities
1.2
Description of the Property
1.3
Form of Lease
2.5.2
Owner Entity Operating Agreement
3.1.2
Pre-Closing Costs Reimbursable Amounts
4.3
Initial Operating Budget and Business Plan
4.8
Management Agreement

 

--------------------------------------------------------------------------------



Index of Defined Terms
 
Act
1
 
Member Loan Interest Rate
8
Adjusted Capital Account
1
 
Member Minimum Gain
8
Adjusted Capital Account Deficit
2
 
Member Nonrecourse Debt
8
Affiliate
2
 
Member Nonrecourse Deductions
8
Agreement
1
 
Members
1, 8
Agreement Date
1
 
Membership Interest
8
Business Day
2
 
Mystic Member
1, 8
Buy-Sell Closing Date
36
 
Net Cash Flow
8
Buy-Sell Option
35
 
Net Operating Income
8
Capital Account
15
 
Non-Discretionary Expenses
9
Capital Contribution
2
 
Non-Managing Member
9
Capital Contribution Default
14
 
Nonrecourse Deductions
9
Capital Proceeds
2
 
Offeree
35
Capital Sharing Ratio
2
 
Offeror
35
Capital Transaction
2
 
Old Plan
20
Cause
3
 
Operating Account
22
Certificate of Formation
1
 
Operating Budget
20
Change in Control
3
 
Operating Expenses
9
Code
3
 
Operating Revenues
9
Company
1
 
Owner Entity
9
Company Minimum Gain
3
 
Patriot Act
18
Conflicting Activity
20
 
Permitted Expense
7
Contribution Account
3
 
Person
10
Control
3
 
Preferred Return
10
Defaulted Acquirer
37
 
Preferred Return Account
10
Defaulted Amount
14
 
Profits
10
Depreciation
3
 
Properties
1
Development Asset
4
 
Property
1
Development Assets
4
 
Property Manager
22
Dissolution Event
4
 
Regulatory Allocations
27
Distributable Funds
23
 
Removal Event
32
Effective Date
39
 
Replacement Acquirer
37
Encumbrance
4
 
Residual Sharing Ratios
11
Entity
4
 
Stabilized Asset Property
11
Event of Bankruptcy
4
 
Stabilized Assets
11
Gross Asset Value
5
 
Tax Contest
11
Gross Revenue
6
 
Tax Correspondence
11
Hartford Hilton
4
 
Tax Liability Distribution
25
Hartford Marriott
4
 
Tax Matters Member
28
Initiating Notice
35
 
Tax Matters Partner
28
Lease
6
 
Transfer
11
Lessee
6
 
Transferred
11
Losses
10
 
TRS Class A Member
12
Major Decision
6
 
TRS Class A Membership Interest
12
Major Dispute
8
 
TRS Class B Member
12
Major Dispute Notice
19
 
TRS Class B Membership Interest
12
Management Agreements
22
 
TRS Member
1, 12
Management Fee
22
 
Valuation Amount
35
Managing Member
8
 
Working Capital
23
Member
1
 
Written Submission
29
Member Loan
15
     




--------------------------------------------------------------------------------


 
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
of
LEASECO, LLC




THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT (this “Agreement”) of
[LEASECO], LLC (the “Company”) is made and entered into as of ____________, 2005
(the “Agreement Date”) by and among [HERSHA TRS, LLC], a Virginia limited
partnership, having an address at 510 Walnut Street, 9th fl., Philadelphia PA
19106 (“TRS Member”), and [MYSTIC LEASE AFFILIATE], LLC, a Delaware limited
liability company having an address at 914 Hartford Turnpike, P.O. Box 715,
Waterford, CT 06385 (collectively, “Mystic Member”). TRS Member and Mystic
Member are sometimes hereinafter collectively referred to as the “Members” and
individually as a “Member”.


W I T N E S S E T H:


WHEREAS:


Affiliates of the Members own all of the membership interests in Mystic
Partners, LLC; and


Mystic Partners, LLC owns all of the membership interests in each of the Owner
Entities; and


The Owner Entities collectively own or have a leasehold interest in the
respective land, and the hotel and other improvements located thereon (each,
individually, a “Property” and collectively, the “Properties”), all as more
particularly described on Exhibit 1.1; and


The parties hereto desire to form a limited liability company to own membership
interests in the Lessee subsidiaries that will lease the respective Properties
from the Owner Entities and to operate the Properties as hotels in accordance
with the Lease (as defined below); and


The Company was formed pursuant to a Certificate of Formation (the “Certificate
of Formation”) filed with the Delaware Secretary of State on ___________, 2005.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
 
 
1.
DEFINED TERMS



In addition to the defined terms set forth above and elsewhere in this
Agreement, the following terms shall have the definitions hereinafter indicated
whenever used in this Agreement with initial capital letters:


“Act” means the Delaware Limited Liability Company Act, as previously or
hereafter amended.


“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member’s Capital Account as of the end of the relevant taxable
year, after: (i) crediting to such Capital Account any amounts that such Member
is obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) (or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5)) and (ii) debiting from
such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6).


--------------------------------------------------------------------------------



“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account.


The foregoing definitions of Adjusted Capital Account and of Adjusted Capital
Account Deficit are intended to comply with the provisions of Regulation Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.


“Affiliate” means a Person that directly or indirectly, through one or more
intermediaries, has Control of or is Controlled by, or is under common Control
with, the Person specified. “Affiliate” shall also include the spouse,
ancestors, descendents and siblings of any Person that is an individual,
Affiliates of such family members and trusts for the benefit of an Affiliate of
the relevant Person.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized or required to close under the laws
of the State of New York.


“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to the Company by such Member, less the amount of liabilities of such Member
assumed by the Company or that are secured by any property contributed by such
Member to the Company. The initial Capital Contributions of the Members are as
set forth on Exhibit A.


“Capital Proceeds” means the net proceeds of a Capital Transaction distributed
to the Company by a Lessee.


“Capital Sharing Ratio” means the percentages in which the Members participate
in, and bear, certain Company items. The initial Capital Sharing Ratios of the
Members are as follows:



 
TRS Class A Member:
66.7% with respect to Stabilized Assets Properties and 0% with respect to
Development Assets Properties




 
TRS Class B Member:
0% with respect to Stabilized Assets Properties and 50% with respect to
Development Assets Properties




 
Mystic Member:
33.3% with respect to Stabilized Assets Properties and 50% with respect to
Development Assets Properties



“Capital Transaction” means insurance proceeds or other damages in respect of
any Property are recovered by the Company any other transaction that, in
accordance with generally accepted accounting principles, is considered capital
in nature.

2

--------------------------------------------------------------------------------



“Cause” means the existence or occurrence of any of the following events or
conditions with respect to (1) a Member, (2) any Controlling Affiliate of a
Member or (3) any Affiliate of a Member regardless of whether Controlling, if
such Affiliate or its executive officers and employees have direct involvement
in the Company or any Property, as the case may be: (a) the indictment for a
felony involving a crime or crimes of moral turpitude or dishonesty or for a
Patriot Act (hereinafter defined) offense (in each case, whether or not
convicted), misapplication, conversion or theft of any funds belonging to the
Company; or (b) the commission of fraud, gross negligence or willful misconduct
with respect to the Company or any Property. For the avoidance of doubt, the
indictment of a Member or any executive officer or employee of them for a felony
involving a crime or crimes of moral turpitude or dishonesty (whether or not
convicted), or the misapplication of funds belonging to the Company or the
commission of fraud, gross negligence or willful misconduct with respect to the
Company or any Property shall not be curable and “Cause” shall be deemed to
exist upon the occurrence or existence of any such event.


“Change in Control” means, with respect to any Person, the occurrence of any of
the following:


(i)      the sale of all or substantially all of that Person’s assets;


(ii)     the merger, reorganization, share exchange, recapitalization,
restructuring or consolidation of that Person, if such transaction would result
in the voting securities of that Person outstanding immediately prior thereto no
longer representing (either by remaining outstanding or by being converted into
voting securities of the surviving entity) at least 50% of the combined voting
power of the voting securities of that Person or such surviving entity
outstanding immediately after such transaction;


(iii)    the acquisition by any “Person” or “Group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) of an
aggregate of 50% or more of the beneficial ownership (within the meaning of Rule
13d-3 of the Securities Exchange Act of 1934) of the issued and outstanding
voting securities of that Person.


“Code” means the Internal Revenue Code of 1986, as previously or hereafter
amended.


“Company Minimum Gain” means “partnership minimum gain” as defined in Treasury
Regulation Section 1.704-2(d).


“Contribution Account” means, with respect to each Member, an account maintained
for such Member on the Company’s books and records in the amount of that
Member’s Capital Contributions, but in no event less than zero.


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, directly or indirectly, through one or more
intermediaries, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.


“Depreciation” means, for each fiscal year or other period, an amount equal to
the federal income tax depreciation, amortization or other cost recovery
deduction allowable with respect to an asset for such year or other period,
except that if the Gross Asset Value of an asset differs from its adjusted basis
for federal income tax purposes at the beginning of such year or other period,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization or other
cost recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by Tax Matters Member.

3

--------------------------------------------------------------------------------



“Development Assets” means the following Properties: Hartford Hilton, Hartford,
CT (the “Hartford Hilton”); and the Hartford Marriott, Hartford, CT (the
“Hartford Marriott”), but only, in the case of the Hartford Marriott, from and
after the date (if ever) that a Lessee shall lease the Hartford Marriott
Property.


“Dissolution Event” means any event specified in Section 10.2 that results in
the dissolution and winding up of the Company.


“Encumbrance” means a pledge, alienation, mortgage, hypothecation, encumbrance,
lien or collateral assignment by any other means, whether for value or no value
and whether voluntary or involuntary (including by operation of law or by
judgment, levy, attachment, garnishment, bankruptcy or other legal or equitable
proceedings).


“Entity” means any general partnership, limited partnership, limited liability
partnership, corporation, limited liability company, joint venture, trust,
business trust, cooperative or association.


“Event of Bankruptcy” means, with respect to any Person, the occurrence of:



 
·
an assignment by the Person for the benefit of creditors;




 
·
the filing by the Person of a voluntary petition in bankruptcy;




 
·
the entry of a judgment by any court that the Person is bankrupt or insolvent,
or the entry against the Person of an order for relief in any bankruptcy or
insolvency proceeding;




 
·
the filing of a petition or answer by the Person seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation;




 
·
the filing by the Person of an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding for reorganization or of a similar nature;




 
·
the consent or acquiescence of the Person to the appointment of a trustee,
receiver or liquidator of the Person or of all or any substantial part of its
properties; or




 
·
any event or occurrence not included in the foregoing list that is referenced in
Section 18-304 of the Act.


4

--------------------------------------------------------------------------------



“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:


A.           The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset, as determined
by TRS Member and Mystic Member (acting together), or pursuant to the
Contribution Agreement, as applicable.


B.            The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as determined by TRS Member and
Mystic Member (acting together), as of the following times:


i.       immediately prior to the acquisition of an additional interest in the
Company by a new or existing Member, if Managing Member reasonably determines
that such adjustment is necessary or appropriate to reflect the relative
economic interests of the Members in the Company;


ii.      immediately prior to the distribution by the Company to a Member of
more than a de minimis amount of Company property as consideration for an
interest in the Company, if Managing Member reasonably determines that such
adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company;


iii.     immediately prior to the liquidation of the Company within the meaning
of Regulations Section 1.704-1(b)(2)(ii)(g); and


iv.      at such other times as Managing Member shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.


C.           The Gross Asset Value of any Company asset distributed to a Member
shall be the gross fair market value of such asset on the date of distribution
as determined by TRS Member and Mystic Member (acting together).


D.          The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1 (b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this clause D to the extent
that Managing Member determines that an adjustment pursuant to clause B is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this clause D.


E.           If the Gross Asset Value of a Company asset has been determined or
adjusted pursuant to clauses A, B or D of this definition, such Gross Asset
Value shall thereafter be adjusted by the Depreciation taken into account with
respect to such Company asset for purposes of computing Profits and Losses.

5

--------------------------------------------------------------------------------



“Gross Revenue” shall mean, as to any Year, all revenues and receipts of every
kind derived from the operation of the Property and all departments and parts
thereof, including, but not limited to, receipts (from both cash and credit
transactions), before commissions and discounts for prompt or cash payments,
from the rental of guest rooms, meeting rooms, stores, offices, exhibit or sales
space of any kind, parking charges, license and concession fees and rentals (but
not including the gross receipts of any licensees, lessees and concessionaires),
booking fees, telephone and television viewing charges, food and beverage sales,
wholesale and retail sales, proceeds, if any, from business interruption or
other loss of income insurance; provided, however, Gross Revenues shall not
included gratuities to Property employees or Federal, State and Municipal
excise, sales and use taxes or similar impositions collected directly from
patrons or guests or included as part of the sales price of any goods or
services.


“Lease” means a Lease Agreement with respect to the Properties between a Lessee
and each respective Owner Entity as Lessor, substantially in the form attached
hereto as Exhibit 1.2.


“Lessee” means an entity in which the Company owns all or part of the
outstanding Membership Interests and that has entered into a Lease with an Owner
Entity.


“Major Decision” means any decision regarding each of the matters described
below:



 
·
The financing or refinancing of any Lease or the incurrence of any secured or
unsecured borrowings or other indebtedness by the Company, or any Lessee
including determination of the terms and conditions thereof, and any amendments
to such terms and conditions or the prepayment in whole or in part of any loan
or other type of financing with respect to the Company or any Lessee;




 
·
Any sale, transfer, grant of option, exchange, mortgage, financing,
hypothecation or encumbrance or abandonment of all, or any part of or any
interest in the Company any Lessee or any Lease or other material asset of the
Company), and, in each such case, the material terms and conditions thereof;




 
·
Any acquisition by the Company or any Lessee of any interest in any real
property or other material asset;




 
·
The requirement of any additional Capital Contributions;




 
·
The approval or adoption of an annual Operating Budget, and any material
amendment, modification or other change thereto or deviation therefrom;




 
·
The amendment or replacement of any franchise agreement with respect to any
Property that is a hotel;




 
·
The entering into, amendment or replacement of a Lease;




 
·
Other than as provided in Section 4.8, the selection of a Property Manager, and
any amendment of any Management Agreement;


6

--------------------------------------------------------------------------------




 
·
The incurring of any cost or expense or incurring of any obligation or liability
by or for the Company or a Lessee that is not a Permitted Expense; for such
purposes, “Permitted Expense” shall mean (i) Operating Expenses, capital
expenditures, replacements and debt service as set forth in the approved
Operating Budget, (ii) emergency expenses, (iii) with respect to each item in
the Operating Budget (other than Non-Discretionary Expenses), the expenditure
contemplated by such Operating Budget item plus 10% of each such item, (iv)
Non-Discretionary Expenses and (v) any reasonable costs or expenses incurred in
implementing a Major Decision approved by all Members and not otherwise already
included in an Operating Budget;




 
·
The selection or replacement of the Company’s or any Lessee’s accountants, legal
counsel, or other material advisors;




 
·
The taking, initiation, prosecution, stipulation or settlement or any similar
action with respect to any legal action or dispute on behalf of the Company or
any Lessee, with any third party or government or regulatory agency, except in
the ordinary course of business;




 
·
The commencement of any case, proceeding or other action seeking protection for
the Company or any Lessee as debtor under any existing or future law of any
jurisdiction or otherwise relating to an Event of Bankruptcy, insolvency,
reorganization or relief of debtors;




 
·
Issuance of any press release or other written materials regarding the Company,
any Lessee, any Property or any other Member;




 
·
Changes in the depreciation or accounting methods or other methods with respect
to the tax or accounting treatment of Company or Lessee transactions;




 
·
Extension of the existence of the Company beyond the date set forth in Section
2.3;




 
·
Entering into, amending, modifying or changing any contract or agreement by the
Company or any Lessee with an Affiliate of any Member, or employing or paying
any compensation to such Affiliate, except as expressly permitted by this
Agreement or the Lease or the Management Agreement;




 
·
Establishment of and amounts to be held as operating reserves and contingency
reserves for the Company or any Lessee;




 
·
Except in accordance with Section 5.2, the making of any distributions of the
Company;




 
·
The appointment of replacement or additional officers of the Company, it being
agreed by the Members that the initial officers of the Company shall be Del
Lauria, President, Mark Wolman, Vice President and Glenn Jette, Treasurer, and
it being further agreed that such officers shall have the powers and duties as
Managing Member shall from time to time determine necessary or convenient for
the conduct of the Company’s business; and




 
·
Matters set forth in Section 4.2.1.


7

--------------------------------------------------------------------------------



“Major Dispute” means the failure of the Members to agree upon or approve any
Major Decision or other action requiring the consent of all Members, in
accordance with Section 4.2.


“Managing Member” means Mystic Member, initially, or any other Person who is
hereafter appointed as a managing member of the Company in accordance with this
Agreement and applicable law, until the date that such Person resigns or is
removed from its role as a managing member.


“Member Loan Interest Rate” means a simple rate of interest equal to the prime
rate of U.S. money center commercial banks as published in The Wall Street
Journal (or if more than one such rate is published, the average of such rates),
plus two percent per annum.


“Member Minimum Gain” means minimum gain attributable to “partner non-recourse
debt” determined in accordance with Treasury Regulation Section 1.704-2(i).


“Member Nonrecourse Debt” means “partner nonrecourse debt” as defined in
Treasury Regulation Section 1.704-2(b)(4).


“Member Nonrecourse Deductions” means “partner nonrecourse deductions” as
defined in Treasury Regulation Section 1.704-2(i)(2).


“Members” mean, collectively, TRS Member and Mystic Member and/or any other
Person hereafter admitted as a member of the Company in accordance with this
Agreement and applicable law.


“Membership Interest” means the interest, as a Member, of any Person in the
Company.


“Minority Interests” means the ownership interest of any Person (other than the
Company) in an Owner Entity that owns any Part Owned Property.


“Minority Interest Holder” means any Person that owns a Minority Interest.


“Mystic Member” has the meaning set forth in the Preamble hereto.


“Net Cash Flow” means, with respect to any fiscal year or other accounting
period, Net Operating Income less (a) rents paid to the Owner Entities, less (b)
capital expenditures not paid from (i) reserves, (ii) capital contributions to
the Company by its members or (iii) Capital Transactions, less (c) increases or
decreases in reserves for working capital, operating deficits and capital items
established by the Members or such other amount as may be approved by the
Members, less (d) Incentive Fees.


“Net Operating Income” means, for any period, Operating Revenues, less (i)
Operating Expenses, less (ii) real property and personal property taxes, income
taxes, and other taxes other than payroll taxes paid by the Company, less (iii)
insurance premiums and deductibles, less (iv) leases or purchase money financing
of FF&E or of real property and improvements, less (v) Base Fees and fees
payable to the asset manager, less (vi) Company-related expenses, and less (vii)
additions to any operating and replacement reserves, in the amount of

8

--------------------------------------------------------------------------------



for Stabilized Assets: 4% of Gross Revenue, until the second anniversary of the
date hereof, and 5% of Gross Revenue thereafter,


for the Hartford Hilton: 3% of Gross Revenue, until the second anniversary of
the date hereof, thereafter 4% of Gross Revenue until the fourth anniversary of
the date hereof, and 5% of Gross Revenue thereafter,


for the Hartford Marriott (if applicable): $0 until the first anniversary of the
date hereof, thereafter 3% of Gross Revenue until the fifth anniversary of the
date hereof, and 4% of Gross Revenue thereafter,


or such higher amount as may be required pursuant to the franchise agreement or
loan with respect to the applicable hotel.


[NOTE: INCOME AND EXPENSE RELATED DEFINITIONS TO BE CONFORMED WITH THE FINAL
STRUCTURE OF COMPANY HOLDINGS, AS AGREED BY THE PARTIES IN GOOD FAITH. RESERVE
REQUIREMENTS MAY BE REFERENCED IN OWNER ENTITY OPERATING AGREEMENTS]


“Non-Discretionary Expenses” shall mean third party expenses over which Managing
Member and the Property Manager have no control (including, for example, and
without limitation, items that are budgeted for and/or approved by the Members,
taxes, water and sewer costs and assessments, union labor contract costs and
property-related expenses reasonably required to be incurred as a result of
force majeure).


“Non-Managing Member” means any Member(s) other than Managing Member.


“Nonrecourse Deductions” means deductions as described in Treasury Regulation
Section 1.704-2(c).


“Operating Expenses” means, for any period, the current obligations of the
Company for such period, determined in accordance with sound accounting
principles approved by the Company and applicable to commercial real estate,
consistently applied, for operating expenses of the Property. Operating Expenses
shall not include any non-cash expenses such as depreciation or amortization.


“Operating Revenues” means, for any period, the gross revenues of the Company
arising from the operations of the Properties during such period, including
proceeds of any business interruption insurance, but specifically excluding the
proceeds of Capital Transactions or capital contributions made by members.


“Owner Entity” means an Entity that owns a Property.


“Part Owned Property” means any Property that is not wholly owned by the Company
or by a wholly owned subsidiary of the Company. On the date hereof, the
following Properties are a Part Owned Property:
Residence Inn, Danbury, CT;

9

--------------------------------------------------------------------------------



[Hartford Marriott, Hartford, CT; to be included only if and when the membership
interests in the company owning the Hartford Marriott are acquired by the
Company];




Hartford Hilton, Hartford, CT;
Dunkin Donuts, 790 West St., Southington, CT; and
Residence Inn Southington, Southington, CT.


“Person” means and includes any individual or Entity.


“Preferred Return” means, for each Member, an amount that accrues on the average
daily balance of such Member’s Contribution Account at a per annum rate of eight
and one-half percent (8.5%) from the date such Member’s Capital Contributions
are made until the Preferred Return is paid to the respective contributing
Member as provided herein. The Preferred Return of the Members shall not be
compounded.


“Preferred Return Account” means for each Member an account maintained for such
Member to which shall be credited the accrued Preferred Return of such Member
and from which shall be debited the amount of any distributions of the Preferred
Return to such Member pursuant to Sections 5.2.2.A or 5.2.2.B hereof as well as
any distribution of the “Preferred Return” as defined in the Limited Liability
Company Agreement of Mystic Partners, LLC.


“Profits” and “Losses” means for each fiscal year or other period an amount
equal to the Company’s taxable income or loss with respect to the relevant
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:



 
·
Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses pursuant to this
clause shall be added to such taxable income or loss;




 
·
Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this clause, shall be subtracted from such taxable
income or loss;




 
·
If the Gross Asset Value of any Company asset is adjusted pursuant to clauses B
or C of the definition of Gross Asset Value, the amount of such adjustment shall
be taken into account in the taxable year of adjustment as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;




 
·
Gain or loss resulting from any disposition of Company property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;


10

--------------------------------------------------------------------------------




 
·
In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such fiscal year or other period, computed
in accordance with the definition of Depreciation;




 
·
To the extent an adjustment to the adjusted tax basis of any asset included in
Company assets pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Member’s interest, the amount of such adjustment shall
be treated as an item of gain (if the adjustment increases the basis of the
asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for the purposes of
computing Profits and Losses; and




 
·
Notwithstanding any other provision of this definition any items of income,
gain, loss or deduction that are specially allocated pursuant to Article 6 shall
not be taken into account in computing Profits or Losses. The amount of items of
income, gain, loss and deduction available to be specially allocated pursuant to
Article 6 shall be determined using rules analogous to those set forth in this
definition.



“Residual Sharing Ratios” means the percentages in which Members participate in
distributions of Net Cash Flow and Capital Proceeds pursuant to Section 5.2. The
Residual Sharing Ratios of the Members are as follows:



 
TRS Class A Member:
56.7% with respect to Stabilized Assets and 0%

    with respect to Development Assets;




 
TRS Class B Member:
0% with respect to Stabilized Assets and 35%

    with respect to Development Assets;




 
Mystic Class Member:
43.3% with respect to Stabilized Assets and 65%

    with respect to Development Assets.



“Stabilized Assets” means the following Properties: (1) Residence Inn by
Marriott and Whitehall Mansion, Mystic, CT; (2) Courtyard by Marriott, Warwick,
RI; (3) Courtyard by Marriott and Rosemont Suites, Norwich, CT; (4) SpringHill
Suites by Marriott, Waterford, CT; (5) Mystic Marriott Hotel and Spa, Groton,
CT; (6) Residence Inn by Marriott, Southington, CT, and ancillary Dunkin Donuts;
(7) Residence Inn by Marriott, Danbury, CT.


“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose or effect of redetermining any taxes
(including any administrative or judicial review of any claim for refund).


“Tax Correspondence” means all written and oral communications from the IRS (or
other taxing authority) relating to any item of income, gain, loss or deduction
arising with respect to any activities or assets of the Company, whether
communicated with respect to an audit or otherwise.

11

--------------------------------------------------------------------------------



“Transfer” and “Transferred” means a sale, transfer, assignment, conveyance,
gift, bequest or disposition by any other means, whether for value or no value
and whether voluntary or involuntary (including by realization upon any
Encumbrance or by operation of law or by judgment, levy, attachment,
garnishment, bankruptcy or other legal or equitable proceedings).


“TRS Class A Member” means the Member holding the interest so designated on
Exhibit A hereto. On the date hereof, Investor Member is the TRS Class A Member.


“TRS Class A Membership Interest” means the class of Membership Interest issued
to the TRS Class A Member.


“TRS Class B Member” means the Member holding the interest so designated on
Exhibit A hereto. On the date hereof, Investor Member is the TRS Class B Member.


“TRS Class B Membership Interest” means the class of Membership Interest issued
to the TRS Class B Member.


“TRS Member” has the meaning set forth in the Preamble hereto.


“Wholly Owned Property” means any Property that is wholly owned by an Owner
Entity. On the date hereof, the following Properties are Wholly Owned
Properties:


Courtyard Hotel Warwick, Warwick, RI
Residence Inn, Mystic, CT
Courtyard, Norwich, CT
Springhill Suites, Waterford, CT
Marriott, Mystic, CT


A reference to any agreement, budget, document or schedule shall include such
agreement, budget, document or schedule as revised, amended, modified or
supplemented from time to time in accordance with its terms and the terms of
this Agreement. The singular includes the plural and the plural includes the
singular. The words “include”, “includes” and “including” are not limiting.
Reference to a particular “Section” or “Articles” refers to that section or
articles of this Agreement unless otherwise indicated. The words “herein”,
“hereof”, “hereunder” and words of like import shall refer to this Agreement as
a whole and not to any particular section or subdivision of this Agreement.
 
 
2.
ORGANIZATION

 
2.1   Continuation.    The Company was formed as a limited liability company
under the Act by the filing of the Certificate of Formation. The Members hereby
agree to continue the Company as a limited liability company under the Act, upon
the terms and subject to the conditions set forth in this Agreement. If any
terms of this Agreement are inconsistent with any terms of the Act that are not
mandatory, then the terms of this Agreement shall control. Managing Member is
hereby authorized to file and record any amendments to the Certificate of
Formation and such other similar documents approved by the Members as may be
required or appropriate to be filed or recorded under the Act or the laws of any
other jurisdiction in which the Company may conduct business or own property.
 
12

--------------------------------------------------------------------------------



2.2   Name and Principal Place of Business.
 
2.2.1    The name of the Company is set forth on the cover page to this
Agreement. The Members may change the name of the Company or adopt such trade or
fictitious names for use by the Company as the Members may from time to time
determine. All business of the Company shall be conducted under such name, and
title to all Company property shall be held in such name.


2.2.2    The principal place of business and office of the Company shall be
located at 914 Hartford Turnpike, Waterford, CT 06385, or at such other place or
places as TRS Member and Mystic Member (acting together) may from time to time
designate.
 
2.3   Term.   The term of the Company commenced on ____________, 2005, the date
of the filing of the Certificate of Formation pursuant to the Act, and shall
continue until December 31, 2055, unless sooner terminated or further extended
pursuant to the provisions of this Agreement.
 
2.4   Registered Agent and Registered Office.   The name of the Company’s
registered agent for service of process shall be CT Corporation Systems, and the
address of the Company’s registered agent in the State of Connecticut shall be
____________________. Managing Member may, upon notice to all Members, change
such agent and such office from time to time.
 
2.5
Purpose of Company.



2.5.1    The purpose of the Company is to engage in the following business
activities in accordance with the terms of this Agreement: own membership
interests in the Lessee’s that will lease and operate the Properties under the
Leases, together with such other activities as may be ancillary or related to,
or otherwise necessary or advisable in connection with the foregoing. The
Company, without the written consent of all Members, shall not engage in any
business unrelated to the Properties and shall not own any assets other than
those in furtherance of the purposes of the Company.


2.5.2    Each Lessee shall enter into a Lease, as lessee, with an Owner Entity,
as lessor, to lease, operate and manage the applicable Property.
 
2.5.3    Each Lessee shall be wholly owned by the Company or owned by the
Company and the Minority Interest Holders. Each Lessee shall be operated under
an agreement (each such agreement, a “Lessee Operating Agreement”) the form of
which shall be agreed upon by the Parties thereto.
 
2.6
Members; Membership Interests.



2.6.1    The Company shall have three classes of Membership Interests: TRS Class
A, TRS Class B and Mystic Class, each class having identical rights on all
matters other than as expressly provided herein.

13

--------------------------------------------------------------------------------



2.6.2    Effective as of the Agreement Date, the Members of the Company shall be
TRS Member and Mystic Member. Except as expressly permitted by this Agreement,
no other Person shall be admitted as a member of the Company and no additional
membership interests shall be issued.


2.6.3    The Company shall have a single class of Membership Interests. Mystic
Member shall be the initial Managing Member of the Company, and shall bear
responsibility and authority for the affairs and management of the Company to
the extent contemplated hereby, except to the extent that this Agreement
contemplates that a Non-Managing Member, the Property Manager or the Tax Matters
Member shall have specific responsibility or authority with respect thereto.
 
2.7   Limitation on Liability.    Except as otherwise expressly provided in the
Act, the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and no Member shall be obligated personally for any
such debt, obligation or liability of the Company solely by reason of being a
Member of the Company. Except as otherwise expressly provided in the Act and in
Section 4.6 hereof, the liability of each Member shall be limited to the amount
of Capital Contributions required to be made by such Member in accordance with
the provisions of this Agreement, but only when and to the extent the same shall
become due pursuant to the provisions of this Agreement.
 
2.8   Title to Company Property.    All property owned by the Company, whether
real or personal, tangible or intangible, shall be deemed to be owned by the
Company as an entity, and no Member, individually, shall have any ownership of
such property.
 
 
3.
CAPITAL

 
3.1  Initial Capital Contributions. The Members acknowledge that on or prior to
the date hereof, Mystic Member and TRS Member have made Capital Contributions to
the Company as shown on Schedule A.
 
3.2
Additional Capital Contributions.



3.2.1    Except as otherwise required by law or pursuant to this Section and
Section 3.1, no Member shall be required to make any additional Capital
Contributions to the Company. At any time and from time to time following the
making of the initial Capital Contributions set forth in Section 3.1, the
Members may determine that the Company requires additional cash Capital
Contributions and the amount, terms and conditions thereof (including for
payment of Operating Expenses but subject, in the case of the Part Owned
Properties, to the approval rights of the Minority Interest Holders in respect
of additional Capital Contributions and agreement to bear their ratable share of
any additional Capital Contributions). Any such additional Capital Contributions
shall be made in accordance with the Capital Sharing Ratios for Capital
Contributions.


3.2.2    Upon a determination by the Members to require additional Capital
Contributions, Managing Member shall issue a written notice of such
determination and stating the amount of each Member’s Capital Contribution. Each
Member shall make payment of its Capital Contribution within 15 Business Days
after written notice of the call therefor, in the case where the aggregate
Capital Contributions demanded of all Members are less than or equal to
$100,000, and within 20 Business Days, in the case where the aggregate Capital
Contributions demanded of all Members exceed $100,000. Capital Contributions
(other than the initial Capital Contribution of Mystic Member as provided in
Section 3.1) shall be made in cash unless otherwise agreed by each Member.
Failure to make a Capital Contribution when required hereunder shall be a
“Capital Contribution Default,” following which:

14

--------------------------------------------------------------------------------


 
A.           distributions made in accordance with clauses 5.2.2 or 5.2.3, shall
be amended to reflect the following deemed changes to the Members’ Capital
Accounts and Capital Sharing Ratios:


i.      the non-defaulting Member shall be deemed to have made an additional
Capital Contribution equal to one-half of the portion of the capital call that
the defaulting Member failed to make (the “Defaulted Amount”), and


ii.     the non-defaulting Member’s Capital Account shall similarly be increased
by one-half of the Defaulted Amount, and the Capital Sharing Ratio shall be
recalculated on the basis of the revised Capital Account balances.


Notwithstanding the foregoing, for the purpose of further Capital Contributions,
the defaulting Member shall nonetheless be required to make Capital
Contributions at the initial Capital Sharing Ratio that existed prior to (and
without giving effect to) any such deemed adjustment, and


B.         the provisions of Section 9.2 shall also apply.


3.2.3  If a Member or the Managing Member believes that there are insufficient
Company resources available to meet the emergency expenditures of the Company,
occasioned on account of imminent threats of property damage or personal injury
or death, in order to remedy such emergency or casualty, it shall notify the
other Members and provide details of the amounts required and the reasons
therefor. The Members may thereafter agree but shall have no obligation to,
contribute the additional capital as a Capital Contribution pursuant to the
provisions of Section 3.2.1. If, for any reason, any Member is unwilling or
unable to contribute its share of such additional capital, the other Member may
loan to the Company the required amount as an advance to the Company (a “Member
Loan”). Each such Member Loan shall be evidenced by a note of the Company
bearing interest at the Member Loan Interest Rate. Repayment of a Member Loan
shall not be a distribution under Article 5. All outstanding Member Loans shall
be repaid in full, together with all accrued interest, prior to any distribution
to the Members.
 
3.3     Return of Capital; No Interest on Capital.    Except as expressly
provided in this Agreement, no Member shall be entitled to the return of any or
all of its Capital Contribution. Neither a Member’s Capital Account nor its
Capital Contribution shall earn interest.
 
3.4     No Third-Party Beneficiary.    No creditor or other third party having
dealings with the Company shall have the right to enforce the right or
obligation of any Member to make Capital Contributions or to pursue any other
right or remedy hereunder or at law or in equity, it being understood and agreed
that the provisions of this Agreement shall be solely for the benefit of, and
may be enforced solely by, the parties hereto and their respective successors
and assigns. None of the rights or obligations of the Members herein set forth
to make Capital Contributions to the Company shall be deemed an asset of the
Company for any purpose by any creditor or other third party, nor may such
rights or obligations be sold, transferred or assigned by the Company or pledged
or encumbered by the Company to secure any debt or other obligation of the
Company or of any of the Members.

15

--------------------------------------------------------------------------------



3.5
Capital Accounts.



3.5.1         There shall be established for each Member on the books of the
Company, as of the date hereof, a Capital Account, which shall be increased and
decreased in the manner set forth herein.


3.5.2         “Capital Account” means, with respect to each Member, an account
maintained for such Member on the Company’s books and records in accordance with
the following provisions:


A.     To each Member’s Capital Account there shall be added (a) the amount of
cash and the initial Gross Asset Value of any property contributed by such
Member to the capital of the company, (b) such Member’s share of (i) Profits and
(ii) any items in the nature of income or gain that are specially allocated
pursuant to Article 6 and (c) the amount of any Company liabilities assumed by
such Member or that are secured by any Company property distributed to such
Member.


B.    From each Member’s Capital Account there shall be subtracted (a) the
amount of (i) cash and (ii) the Gross Asset Value of any Company property
distributed to such Member pursuant to any provision of this Agreement (other
than amounts paid as interest or in repayment of principal on any loan by a
Member to the Company), (b) such Member’s share of (i) Losses and (ii) any items
in the nature of expenses or losses that are specially allocated pursuant to
Article 6 and (c) the amount of any liabilities of such Member assumed by the
Company or that are secured by any property contributed by such Member to the
Company.


C.     In determining the amount of any liability for purposes of Sections
3.5.2.A and 3.5.2.B, there shall be taken into account Code Section 752(c) and
any other applicable provisions of the Code and the Regulations.


D.     A Member who has more than one interest in the Company shall have a
single Capital Account that reflects all such interests regardless of the class
of interests owned by such Member and regardless of the time or manner in which
such interests were acquired.


3.5.3       Adjustments to Capital Accounts in respect to Company income, gain,
loss, deduction and non-deductible expenditures (or item thereof) shall be made
with reference to the federal tax treatment of such items (and, in the case of
book items, with reference to the federal tax treatment of the corresponding tax
items) at the Company level, without regard to any requisite or elective tax
treatment of such items at the Member level.

16

--------------------------------------------------------------------------------



3.5.4     The provisions of this Section and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Regulations Sections 1.704-1(b) and 1.704-2 and shall be interpreted and
applied in a manner consistent with such Regulations. In the event that Managing
Member shall determine that it is prudent to modify the manner in which Capital
Accounts, or any additions or subtractions thereto (including adjustments
relating to liabilities that are secured by contributed or distributed property
or that are assumed by the Company or the Members), are computed in order to
comply with such Regulations, Managing Member shall be entitled to make such
modification, provided that it is not likely to have a material effect on the
amounts distributable to any Member pursuant to Section 10.3 upon dissolution of
the Company.


3.5.5     No adjustments shall be made to the Capital Account of any Member by
reason of payment or receipt of any fees by it or any Affiliate pursuant to
Article 4 hereof.
 
 
4.
MANAGEMENT OF THE COMPANY

 
4.1   Authority of Managing Member.


4.1.1     Managing Member shall conduct the day-to-day management of the Company
and in order to implement the purposes of the Company identified in Section 2.5,
the Operating Budget and all Major Decisions and other decisions of the Members
that have then been made. Without limiting the generality of the foregoing,
except to the extent that any of the following would constitute a Major Decision
or otherwise require the consent of all Members under the terms hereof, Managing
Member, acting in its reasonable discretion but without any requirement of any
consent or approval from any other Member, shall have general responsibility for
the following with respect to the Company and the Owner Entities:


A.       To implement all Major Decisions the Members have made;


B.       To supervise the Property Manager in its management of the Properties,
interests therein or parts thereof; to operate the Properties as hotels; to
lease the Property or any part thereof from time to time;


C.       To employ, engage or contract with or dismiss from employment or
engagement Persons to the extent deemed necessary by Managing Member for the
operation and management of the Company business, including contractors,
subcontractors, engineers, architects, surveyors, mechanics, consultants,
accountants, investment bankers, underwriters, insurance brokers and others (it
being understood that unless the Members shall unanimously agree otherwise,
PriceWaterhouseCoopers shall provide general auditing services for the Company,
as an expense of the Company, and KPMG shall provide Sarbanes-Oxley Act
compliance control testing for the Company, at the request of Investor and as an
expense of Investor); provided that the cost of any control established by the
Company on the advice of KPMG or otherwise in accordance with the Sarbanes-Oxley
Act shall be an expense of the Company;

17

--------------------------------------------------------------------------------



D.       To acquire and enter into any contract of insurance contemplated by the
Lease;


E.       To conduct banking transactions on behalf of the Company in the
ordinary course of business;


F.       To demand, sue for, receive, and otherwise take steps to collect or
recover all debts, rents, proceeds, interests, dividends, goods, chattels,
income from property, damages and all other property, to which the Company may
be entitled or that are or may become due to the Company from any Person in the
ordinary course of business; to commence, prosecute, enforce, defend, answer,
oppose, contest and abandon all legal proceedings in which the Company is or may
hereafter be interested; and to submit to arbitration any accounts, debts,
claims, disputes and matters that may arise between the Company and any other
Person;


G.       To take all reasonable measures necessary to ensure compliance by the
Company with applicable agreements, and other contractual obligations and
arrangements, entered into by the Company from time to time in accordance with
the provisions of this Agreement, including periodic reports as required to be
submitted to lenders;


H.       To maintain the Company’s books and records, which shall include, but
not be limited to, separately tracking and accounting for the portion of Net
Cash Flow that is attributable to each Property;


I.       To prepare and deliver, or cause to be prepared and delivered, all
financial and other reports with respect to the operations of the Company and
all federal and state tax returns and reports;


J.       To pay or reimburse any and all fees, costs and expenses incurred in
the formation and organization of the Company;


K.       To do all acts that are necessary, customary or appropriate for the
protection, maintenance, repair, operation and preservation of the Company’s
assets;


L.       To establish and maintain any and all reserves, working capital
accounts and other cash or similar balances in such amounts as the Members have
determined;


M.       To enter into the Lease; and


N.       In general, to exercise all of the general rights, privileges and
powers permitted to be exercised by the provisions of the Act.


4.1.2       Managing Member shall have the right, power and authority to execute
documents on behalf of the Company in the ordinary course of business. The
signature of Managing Member shall be sufficient to bind the Company.
Notwithstanding the foregoing, if requested in writing by Managing Member, each
Member shall execute and deliver those documents deemed necessary or desirable
by Managing Member in order to carry out the provisions of this Agreement. The
exercise of any of the rights or powers of the Member pursuant to the terms of
this Agreement shall not be deemed to be taking part in the affairs of the
Company or the exercise of control over the affairs of the Company.

18

--------------------------------------------------------------------------------



4.1.3         Managing Member shall provide to the Non-Managing Members,
promptly following receipt, copies of all material notices from any Person and
copies of all notices from any government or judicial body.


4.1.4         Managing Member shall implement and enforce an anti-money
laundering policy and a program of compliance with the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, Public Law 107-56 (October 26, 2001) as
the same may be amended from time to time, and corresponding provisions of
future laws (the “Patriot Act”).


4.1.5         Managing Member agrees to use good faith, reasonable efforts to
operate and cause the Company to operate each Property as a quality hotel (with
ancillary retail components) pursuant to commercially reasonable conditions and
standards in accordance with the purposes of the Company identified in Section
2.5 and the Lease.
 
4.2   Restriction of Managing Member’s Authority.


4.2.1         Notwithstanding the foregoing provisions of Section 4.1, except as
otherwise (i.e., other than in Section 4.1) expressly permitted by this
Agreement, Managing Member agrees that it will not take any actions within the
scope of a Major Decision, or any other decision expressly reserved to the
Non-Managing Members hereunder without the prior written consent of all
Non-Managing Members. In addition to any other matter designated herein as a
Major Decision, Major Decisions also shall include the following:


A.      Admit any new Member to the Company or issue additional Membership
Interests (other than as provided in Section 8.1).


B.      Cause the Company to merge with or into any other entity.


C.      Engage in any business unrelated to the Property, or lease any assets
other than the Property.


D.      Amend this Agreement, except as otherwise provided in Article 14.


E.      Sell or sublease any Property or any portion thereof.


F.      Dissolve or liquidate the Company (except as otherwise provided in
Article 10), unless required by law.


4.2.2        All Major Decisions and actions on the matters set forth in Section
4.2.1 (and all other matters requiring the consent of the Members hereunder)
shall require written notice to all Members issued by the Managing Member or any
Member. Managing Member shall cause written minutes to be prepared of all
actions taken by the decision of the Members with respect to Major Decisions or
other matters requiring the consent of the Members hereunder, whether by formal
meeting, telephonic meeting or otherwise.

19

--------------------------------------------------------------------------------



4.2.3        If, within five days of such notice, the Members cannot agree on a
Major Decision any Member may issue a written notice (the “Major Dispute
Notice”). In order to be effective, any Major Dispute Notice must contain a
description of the Major Decision on which the Members have been unable to agree
and must contain the following language typed in BOLD PRINT on the face of the
Major Dispute Notice:


THIS NOTICE IS GIVEN PURSUANT TO THE LIMITED LIABILITY COMPANY AGREEMENT OF
[LEASECO], LLC (THE “AGREEMENT”) IN ORDER TO ADVISE A MEMBER THAT A MAJOR
DISPUTE WILL EXIST UNDER THE AGREEMENT UNLESS THE MEMBERS ARE ABLE TO AGREE
WITHIN 30 DAYS WITH RESPECT TO THE MATTERS SET FORTH IN THIS NOTICE.


The Members shall in good faith meet to discuss and resolve the Major Decision
in question. If, within 30 days of the delivery of a Major Dispute Notice, the
Members are still unable to agree on the Major Decision in question, then there
shall exist a Major Dispute hereunder.
 
4.3     Budgeting. On or before November 15 of each year, Managing Member shall
prepare and submit to the other Member with respect to the upcoming calendar
year a draft operating budget (the “Operating Budget”) for the Company and for
each Property (subject to any approval rights of the Minority Interest Holders
in respect of the Part Owned Properties), setting forth by line item the
estimated revenues and other receipts of the Company, and the operating expenses
and capital items for the Company and for each Property, including anticipated
reserves.


Any reference in this Agreement to an “approved Operating Budget” means an
Operating Budget, as unanimously approved by the Members in accordance with this
Section, as the same may be subsequently amended from time to time by the
Members in accordance with Section 4.2. In preparing and approving each
Operating Budget and any revisions or amendments thereto, Managing Member will
consider, among other things, the previous year’s experience, current and
projected market conditions and anticipated future needs in light of such
projections. Mystic Member and TRS Member will promptly consider any proposed
annual Operating Budget or amendment thereto. The failure of Mystic Member and
TRS Member to approve unanimously an annual Operating Budget within 30 days
after its presentation to them will constitute a Major Dispute under Section
4.2.3; however, the Members shall work in good faith to approve an Operating
Budget in order to avoid a Major Dispute. Upon approval and adoption of an
Operating Budget and Business Plan, the previously effective annual Operating
Budget shall be completely superseded and no longer effective.


If an annual Operating Budget has not been approved unanimously in accordance
with this Section with respect to any fiscal year by the start of the fiscal
year, then the annual Operating Budget, in effect for the immediately preceding
Fiscal Year (the “Old Plan”) will (subject to the proviso at the end of this
sentence) serve as the interim annual Operating Budget until a new annual
Operating Budget is so approved (if at all); provided, however, that the Old
Plans will be deemed to include all items that have been agreed upon and, with
respect to each Operating Budget or line item thereof that has not been approved
by the Members, a corresponding Operating Budget or line item that: (A) is based
on the Operating Budget or particular line item thereof, for the then current
fiscal year (inflation adjusted), and (B) reflects increases in amounts payable
with respect to Non-Discretionary Expenses. Attached hereto as Exhibit 4.3 is
the agreed Operating Budget for the remainder of calendar year 2005.

20

--------------------------------------------------------------------------------



In addition, Managing Manager or any Member may from time to time present
proposed amendments to the annual Operating Budget to Members for approval.
 
4.4    Managing Member’s Time and Effort; Conflicts.  Managing Member and Tax
Matters Member shall devote whatever time, effort and skill as is reasonably
required to fulfill their respective obligations under this Agreement. Except as
provided in Section 4.5, each Member may engage in any business or activity,
including those that may conflict or compete with the Company (“Conflicting
Activity”), and any such Member shall not be required to offer any opportunity
in any business or activity to such Persons or otherwise provide compensation to
such Persons therefor.
 
4.5
Indemnification.



4.5.1     Managing Member and Tax Matters Member, and all agents acting on their
or the Company’s behalf, shall not be liable, responsible, or accountable, in
damages or otherwise, to the Members or the Company for doing any act or failing
to do any act, the effect of which may cause or result in loss or damage to the
Company or the other Member save and except that which arises from Managing
Member’s or Tax Matters Member’s fraud, willful misconduct, breach of fiduciary
duty or material and willful breach of their covenants and obligations under
this Agreement. The Company shall indemnify, protect and hold each Member and
any such agent harmless against all claims, expenses (including reasonable
attorneys’ fees), losses, penalties and liability whatsoever by reason of any
act performed or omitted to be performed by it in connection with the business
of the Company, including reasonable attorneys’ fees incurred in connection with
the defense of any action based on any such act or omission (which attorneys’
fees may be paid as incurred), except that such indemnification shall not apply
with respect to a claim if and to the extent the claim is attributable to or
caused by Managing Member’s or Tax Matters Member’s fraud, willful misconduct,
breach of fiduciary duty or material and willful breach of its covenants and
obligations under this Agreement.


4.5.2      In the event that any existing or future lender requires a
nonrecourse carveout guaranty, each Member agrees to give such a guaranty,
subject to indemnity by the Company for all losses not caused by the indemnitee,
and by the other Member for losses caused by it. In the event that any
obligations of the Company must be undertaken by the Members on a joint and
several basis or if, under any other circumstances, a demand is made of a Member
with respect to an obligation or liability of the Company (other than
obligations and liabilities caused by the intentional act, willful misconduct or
gross negligence of either Member), each Member shall make a mandatory capital
contribution (and the proceeds there of shall be immediately disbursed to the
Member(s) who have made any disbursement pursuant to such demand) so that the
Members bear such liability according to the Capital Sharing Ratio.
 
4.6   Certificates and Instruments.   Each Member covenants and agrees that it
will, within 5 days following request by the other Member:

21

--------------------------------------------------------------------------------


 
4.6.1    execute, swear to, acknowledge and/or deliver (A) all certificates and
other instruments and all amendments of this Agreement that Managing Member
reasonably deems appropriate or necessary to form, qualify, or continue the
qualification of, the Company as a limited liability company in all
jurisdictions in which the Company may conduct business or own the Property in
accordance with this Agreement; (B) all instruments that Managing Member
reasonably deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement properly made in accordance with
Sections 14.3 and 14.4; (C) all conveyances and other instruments or documents
that Managing Member reasonably deems appropriate or necessary to reflect, in
accordance with this Agreement, the disposition of all or any portion of any
property, the admission or withdrawal of any Member and the dissolution and
liquidation of the Company; and (D) all instruments relating to the admission or
withdrawal of any Member pursuant to and in accordance with this Agreement; and


4.6.2     swear to, represent or acknowledge, confirm, or ratify that any vote,
consent, approval, agreement or other action, which is made or given properly by
the Member hereunder or is consistent with the terms of this Agreement has been
made or given (whether or not such specific Member voted in favor thereof or
consented thereto).
 
4.7   Management Cost Reimbursement.   The Company shall on demand reimburse the
Managing Member for all third party expenses incurred by Managing Member
directly in connection with the business of the Company as contemplated
hereunder and pursuant to the Operating Budget. Furthermore, all expenses
incurred with respect to any tax matter that does or may affect the Company,
including expenses incurred by Mystic Member acting in its capacity as Tax
Matters Member in connection with Company-level administrative or judicial tax
proceedings, shall be paid out of Company assets, whether or not included in an
annual Business Plan.
 
4.8   Property Management.  
 
4.8.1 The Lessees shall enter into a separate management agreement for each
Property substantially in the form attached hereto as Exhibit 4.8 (the
“Management Agreements”) with a property manager (the “Property Manager”).
Waterford Hotel Group, Inc., an Affiliate of Mystic Member, shall be the initial
Property Manager, unless and until such Person ceases to be the property manager
pursuant to the Management Agreement. The Property Manager is not required to be
a Member of the Company; provided, however, that TRS Member shall have the right
to remove the initial Property Manager as Property Manager in the event that
Mystic Member shall cease to be a Member, in the event that Waterford Hotel
Group, Inc. is no longer an Affiliate of Mystic Member, or for Cause, and
thereafter, the TRS Member shall have the right to remove the initial Property
Manager as Property Manager (a) in the event that Mystic Member shall cease to
be a Member, (b) in the event that Waterford Hotel Group, Inc. is no longer an
Affiliate of Mystic Member, (c) for Cause or (d) if a Removal Event occurs, and
in the case of event (c) or (d), TRS Member shall have the sole right to
designate a replacement Property Manager and to make amendments to the
Management Agreement. Under each Management Agreement, Property Manager shall
provide property management services for each Property for a management fee (the
“Management Fee”) in the amount contemplated by the Management Agreement except
that, with respect to the Properties known as Dunkin Donuts, Southington and
Residence Inn, Southington, the nominal base management fee shall be 4% of Gross
Revenue (as defined in the Management Agreements) and the Manager shall be
directed (and shall agree) to remit a portion of such fee (in the amount of 1%
of Operating Revenues) to the Owner Entity, to be applied to the Asset
Management Fee (as defined in the Limited Liability Company Agreement of Mystic
Partners, LLC). In addition, the Company shall pay any sales tax due and payable
in connection with the foregoing goods and services, as provided in the
Management Agreements.

22

--------------------------------------------------------------------------------


 
4.8.2         Subject to any present or future requirements of any lender to the
Company, the Management Agreements shall instruct the Property Manager and
delegate to the Property Manager the authority to:


A.     collect Gross Revenue and other revenues of the applicable Property,


B.     deposit such funds into operating accounts (each such account, an
“Operating Account”) in each Lessee’s name and in respect of which the Property
Manager and Managing Member shall have check-writing authority;


C.     withdraw from such Operating Account to pay Operating Expenses that are
then due and payable and that are contemplated by the Operating Budget for the
applicable Property or approved by all Members;


D.     pay from such Operating Account the applicable Management Fee and the
Asset Management Fee; and


E.     remit monthly on the last Business Day of the month from such Operating
Account to a separate account designated by the Managing Member (and in respect
of which Property Manager shall have no withdrawal authority) all remaining
Operating Account funds, but only to the extent the foregoing exceed the Working
Capital (hereinafter defined) for the upcoming calendar month. “Working Capital”
for any calendar month means the amount equal to the result (but only if such
result is a positive number) of (i) the projected Operating Expenses
contemplated to be paid, (ii) minus projected Operating Revenues contemplated to
be received in the next succeeding, (iii) plus reserves established or required
to be established or funded during the relevant time period in accordance with
the terms of this Agreement, any Lease or the Management Agreement, (iv) minus
cash on hand and reserves on hand and available for the purpose of the payment
of expenses enumerated in clause (i), above.


4.8.3       The Management Agreement shall be expressly subject to this
Agreement. The Management Agreement shall have an initial term of five years and
shall thereafter be renewable by Manager for two terms of five years, each.
 
 
5.
DISTRIBUTIONS

 
5.1   Distributions Generally. Distributions of Company assets shall be made
only in accordance with this Article and Article 10.
 
5.2   Distributions of Net Cash Flow.


5.2.1         From time to time, but not less often than annually with respect
to Net Cash Flow and within 30 days after a Capital Transaction with respect to
Capital Proceeds, Managing Member shall determine the amount, if any, of
Distributable Funds (hereinafter defined) available for distribution to Members
in accordance with this Section. Distributable Funds shall then be distributed
to the Members in accordance with the provisions of this Article. “Distributable
Funds” shall mean Net Cash Flow on hand (after repayment of any outstanding
Member Loans) and Capital Proceeds actually received.

23

--------------------------------------------------------------------------------



5.2.2        Distributable Funds constituting Net Cash Flow shall be distributed
to the Members in the following order of priority:


A.     first, to TRS Class A Member and TRS Class B Member (in proportion to the
relative Capital Sharing Ratios as between the TRS Class A Member and TRS Class
B Member) in the amount of any unpaid balance in that Member’s Preferred Return
Account with respect to all Property;


B.     then, to Mystic Member in the amount of any unpaid balance in that
Member’s Preferred Return Account with respect to all Property; and


C.     any excess, to the Members in accordance with their Residual Sharing
Ratios with respect to such Property.


Notwithstanding the foregoing, distributions pursuant to Sections 5.2.2.A and
5.2.2.B, shall be made only to the extent such unreturned balance has accrued
during the Fiscal Year in which such distribution is made, it being understood
that for the purposes of this Section 5.2, only, each Member’s Preferred Return
Account balance shall be deemed to be $0 at the commencement of each Fiscal
Year, regardless of all amounts distributed in, or Preferred Return Account
balances accrued with respect to, prior periods.


5.2.3        Distributable Funds with respect to any Property constituting
Capital Proceeds shall be distributed to the Members in the following order of
priority:


A.     first, to TRS Class A Member or TRS Class B Member, as appropriate, the
return of its Capital Contributions in respect of such Property;


B.     then, to Mystic Class Member, the return of its Capital Contributions in
respect of such Property;


C.     then, to TRS Class A Member or TRS Class B Member, in the amount of 8.5%
multiplied by the Capital Contributions made by such Member, attributed solely
to the Property generating the relevant Capital Proceeds and calculated without
regard to distributions made in accordance with Section 5.2.2;


D.     then, to Mystic Member, in the amount of 8.5% multiplied by the Capital
Contributions made by such Member, attributed solely to the Property generating
the relevant Capital Proceeds and calculated without regard to distributions
made in accordance with Section 5.2.2; and


E.     last, to the Members in accordance with their Residual Sharing Ratios.

24

--------------------------------------------------------------------------------




5.2.4    TRS Member and Mystic Member (acting together) shall determine using
reasonable judgment whether, and to what extent, Net Cash Flow and Capital
Proceeds shall be distributed or shall be set aside and retained in a working
capital reserve or capital expenditure reserve, or reserves for funds to be used
for the payment or reduction of any Company indebtedness. At such time as the
Net Cash Flow is finally determined with respect to a Company fiscal year, the
Company shall distribute to the Members in accordance with Section 5.2.2, the
Members’ respective undistributed shares, if any, of the Company’s actual Net
Cash Flow for such fiscal year, and if advance distributions to a Member exceed
such Member’s distributable share of such actual Net Cash Flow for such fiscal
year, as finally determined, such Member shall immediately repay to the Company
the amount of such excess, and any amounts not so repaid by a Member may be
deducted from the next distributions of Net Cash Flow distributable to such
Member.


5.2.5    Notwithstanding the foregoing, the Company shall make cash
distributions to the Members out of Net Cash Flow in amounts intended to enable
(and at such times as necessary to enable) the Members to discharge their United
States federal, state and local income tax liabilities arising from the
allocations made pursuant to Article 6 (a “Tax Liability Distribution”). The
amount of any such Tax Liability Distribution shall be determined by Managing
Member in its discretion, taking into account (a) the maximum combined United
States and [Connecticut] tax rate applicable to individuals or corporations
(whichever is higher) on ordinary income and net short-term capital gain or on
net long-term capital gain, as applicable, and taking into account the
deductibility of state and local income taxes for United States federal income
tax purposes (and the deductibility of local income taxes for state income tax
purposes, if applicable), and (b) the amounts so allocated pursuant to Article 6
to each Member, and otherwise based on such reasonable assumptions as Managing
Member determines in good faith to be appropriate. Tax Liability Distributions
shall be made to the Members pro rata in accordance with their respective
allocation of the corresponding item(s) of gain or income, and shall be treated
as advances with respect to amounts otherwise to be received by such Members
pursuant to this Section 5.2.


5.2.6    Notwithstanding the provisions of Sections 5.2.2 to the contrary, any
Incentive Fees (as defined in the Management Agreement) payable to the Property
Manager in accordance with the terms of the Management Agreement shall be paid
to Manager immediately prior to distributions under Sections 5.2.2.C.
 
5.3    Distributions Upon Final Liquidation.   Upon a final liquidation of the
Company in accordance with Article 10, all of the Company’s assets shall be
distributed as set forth in Section 10.3.
 
5.4    The Right to Withhold.   The Company shall withhold from any distribution
such amounts as are required to be withheld by the laws of any taxing
jurisdiction (or shall pay on behalf of or with respect to such Member any taxes
that Managing Member or Tax Matters Member determines that the Company is
required to pay with respect to any amount allocable to such Member pursuant to
this Agreement). Such withheld amounts shall be treated as amounts distributed
to the respective Members on whose account the withholding was imposed. Any
amount paid on behalf of or with respect to a Member pursuant to this Section
5.4 shall constitute a loan by the Company to such Member, which loan such
Member shall repay within 15 days after notice from the Company that such
payment must be made unless (i) the Company withholds such payment from a
distribution that would otherwise be made to the Member or (ii) all Members
jointly determine that such payment may be satisfied out of Net Cash Flow that
would, but for such payment, be distributed to the Member. Each Member hereby
unconditionally and irrevocably grants to the Company a security interest in
such Member's obligation to pay to the Company any amounts required to be paid
pursuant to this Section 5.4. Any amounts payable by a Member hereunder shall
bear interest at the prime rate as published from time to time in The Wall
Street Journal (but not higher than the maximum lawful rate from the time such
amount is due (i.e., 15 days after demand) until such amount is paid in full.
Each Member shall take such actions as the Company shall request in order to
perfect or enforce the security interest created hereunder. A Member's
obligation hereunder shall survive the dissolution, liquidation or winding up of
the Company.
 
25

--------------------------------------------------------------------------------


 
6.
ALLOCATIONS

 
6.1   In General. Profits and Losses of the Company shall be determined and
allocated with respect to each fiscal year of the Company as of the end of such
year, and at such times as the Gross Asset Value of any asset is adjusted
pursuant to the definition of Gross Asset Value. Subject to the other provisions
of this Article, an allocation to a Member of a share of Profits or Losses shall
be treated as an allocation of the same share of each item of income, gain, loss
and deduction that is taken into account in computing Profits or Losses.
 
6.2   Allocations.   Except as otherwise provided in this Article, Profits and
Losses of the Company shall be allocated for each fiscal year or other period to
the Members such that the positive balance of the Adjusted Capital Account of
each Member immediately following such allocation is, as closely as possible,
equal (proportionately) to the amount of the distributions that would be made to
such Member pursuant to Section 5.2.3 if the Company were dissolved, its affairs
wound up and all of its assets sold for an amount equal to their Gross Asset
Value, all Company liabilities were satisfied (limited with respect to each
nonrecourse liability to the Gross Asset Value of the assets securing such
liability) and the remaining cash was distributed in accordance with the
priority set forth in Section 5.2.3.
 
6.3   Limitation on Allocation of Losses.   The Losses allocated to any Member
pursuant to Section 6.2 shall not exceed the maximum amount of Losses that can
be so allocated without causing such Member to have an Adjusted Capital Account
Deficit at the end of any fiscal year. All Losses in excess of the limitation
set forth in this Section 6.3 shall be allocated to the other Members, pro rata
to the allocation of other Losses to such Members, subject to the limitations of
this Section 6.3.
 
6.4   Additional Allocation Provisions.   Notwithstanding the foregoing
provisions of this Article (other than Section 6.3), the special allocations
required by this Section 6.4 shall be made in the following order of priority:



 
6.4.1
Regulatory Allocations.



A.     If there is a net decrease in Company Minimum Gain or Member Minimum Gain
during any fiscal year, the Members shall be allocated items of Company income
and gain for such year (and, if necessary, for subsequent years) in accordance
with Treasury Regulation Section 1.704-2(f) or Section 1.704-2(i)(4), as
applicable. It is intended that this Section 6.4.1.A qualify and be construed as
a “minimum gain chargeback” and a “chargeback of member nonrecourse debt minimum
gain” within the meaning of such Regulations, which shall be controlling in the
event of a conflict between such Regulations and this Section 6.4.1.A.

26

--------------------------------------------------------------------------------



B.     Any Member Nonrecourse Deductions for any fiscal year shall be specially
allocated to the Member(s) who bear the economic risk of loss with respect to
the Member Nonrecourse Debt to which such deductions are attributable.


C.     If any Member unexpectedly receives an adjustment, allocation or
distribution described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6), items of Company income and gain shall be allocated, in accordance
with Treasury Regulation Section 1.704-1(b)(2)(ii)(d), to the Member in an
amount and manner sufficient to eliminate, to the extent required by such
Regulation, the Adjusted Capital Account Deficit of the Member as quickly as
possible. It is intended that this Section 6.4.1.C qualify and be construed as a
“qualified income offset” within the meaning of Treasury Regulation
1.704-1(b)(2)(ii)(d), which shall be controlling in the event of a conflict
between such Regulation and this Section 6.4.1.C.


6.4.2       The allocations set forth in Section 6.3, Sections 6.4.1.A, B and C
(the “Regulatory Allocations”) are intended to comply with certain regulatory
requirements, including the requirements of Treasury Regulation Sections
1.704-1(b) and 1.704-2. Notwithstanding the provisions of Section 6.2, the
Regulatory Allocations shall be taken into account in allocating other items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to each such Member if the Regulatory Allocations had not occurred.


6.4.3       For purposes of determining a Member’s proportional share of the
Company’s “excess nonrecourse liabilities” with respect to any Property within
the meaning of Treasury Regulations Section 1.752-3(a)(3), each Member’s
interest in Profits shall be such Member’s Capital Sharing Ratio with respect to
such Property.


6.4.4       In the event that the Code or any Treasury Regulations promulgated
thereunder require allocations of items of income, gain, loss, deduction or
credit different from those set forth in this Agreement, upon the advice of the
Company’s counsel or accountants, Managing Member is hereby authorized to make
new allocations in reliance upon the Code, the Treasury Regulations and such
advice of the Company’s counsel or accountants, such new allocations shall be
deemed to be made pursuant to the fiduciary obligation of Managing Member to the
Company and the Non-Managing Members, and no such new allocation shall give rise
to any claim or cause of action by any Non-Managing Member.


6.4.5       Notwithstanding the foregoing provisions of this Article 6, income,
gain, loss and deduction with respect to property contributed to the Company by
a Member shall be allocated among the Members, pursuant to Regulations Section
1.704-3(b), so as to take account of the variation, if any, between the adjusted
basis of such property to the Company and its initial Gross Asset Value
(computed in accordance with the definition of Gross Asset Value). In the event
the Gross Asset Value of any Company asset is adjusted pursuant to clause B of
the definition thereof, subsequent allocations of income, gain, loss and
deduction with respect to such asset shall take account of the variation, if
any, between the adjusted basis of such asset for federal income tax purposes
and its Gross Asset Value in the same manner as under Code Section 704(c) and
the applicable Regulations, consistent with the requirements of Section
1.704-1(b)(2)(iv)(g) of the Regulations. Allocations pursuant to this Section
6.4.4 are solely for purposes of federal, state and local income taxes and shall
not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Profits, Losses, other tax items or distributions
pursuant to any provision of this Agreement.

27

--------------------------------------------------------------------------------


 
7.
BOOKS AND RECORDS; ACCOUNTING; TAX ELECTIONS

 
7.1    Company Books.   Managing Member shall maintain the books of the Company,
for financial reporting purposes, on an accrual basis in accordance with
generally accepted accounting principles. Managing Member shall make all
decisions as to accounting matters in its reasonable judgment, other than those
that would constitute Major Decisions or that are contemplated to be made by Tax
Matters Member hereunder. Managing Member shall establish appropriate procedures
(which procedures shall be reasonably acceptable to Non-Managing Member) to
track Net Cash Flow with respect to each Property.
 
7.2    Records.   Managing Member shall keep at the Company’s office the
following Company documents:


7.2.1           a current list of the full name and last known business or
residence address of each Member, together with the Capital Contribution,
Capital Sharing Ratio and Membership Interest of each Member;


7.2.2           copies of all certificates evidencing membership interests and
executed copies of any powers of attorney pursuant to which other filings have
been made;


7.2.3           copies of the Company’s federal, state, and local income tax or
information returns and reports, if any, for the six most recent tax years;


7.2.4           copies of this Agreement and all amendments to this Agreement
and all other agreements to which the Company is party;


7.2.5           financial statements of the Company for the six most recent tax
years; and


7.2.6           the Company’s books and records as they relate to the internal
affairs of the Company for the current and past three tax years.


On reasonable advance notice to Managing Member, any Member (or an authorized
representative thereof) shall have the right to inspect, examine and make
photocopies or extracts from any of the foregoing at the offices of the Company,
and to meet with the Persons responsible for preparing any of the foregoing.

28

--------------------------------------------------------------------------------




7.3   Company Tax Elections; Tax Controversies.   Mystic Member (in such
capacity, “Tax Matters Member”) is hereby designated as the “Tax Matters
Partner” pursuant to the requirements of Section 6231(a)(7) of the Code.


7.3.1         The Tax Matters Member shall promptly deliver to each Member
copies of all written Tax Correspondence and shall promptly advise each Member
of the content of any substantive verbal Tax Correspondence. The Tax Matters
Member shall use all reasonable efforts to provide each Member and its attorneys
the opportunity to attend any such conversations, and shall keep each Member
advised of all developments with respect to any proposed adjustments that come
to the Tax Matters Member’s attention. In addition, the Tax Matters Member shall
(x) provide to each Member draft copies of any substantive correspondence or
filing to be submitted by the Tax Matters Member to the IRS (or other taxing
authority), including with respect to any Tax Contest (a “Written Submission”),
at least 14 business days prior to the date the Written Submission is required
to be submitted, (y) shall consider in good faith changes or comments to the
Written Submission requested by other Members, and shall consult with such other
Members with respect to such changes and comments, and (z) shall provide to each
Member a final copy of the Written Submission. The Tax Matters Member shall
provide each Member with notice reasonably in advance of any scheduled meetings
or conferences (including telephone conferences) with respect to any scheduled
meetings or conferences. The Tax Matters Member will take such reasonable
actions, including providing powers of attorney, as may be necessary, for each
Member and its counsel to attend such meetings and conferences. Each Member
shall provide the Tax Matters Member with written comments to drafts of Written
Submissions delivered pursuant to this Section 7.3.1 within seven business days
of receipt of such drafts.


7.3.2        The Tax Matters Member agrees that it will not take the following
actions without each Member’s consent (such consent not to be unreasonably
withheld):


A.     Settling or proposing a settlement with the IRS regarding a Tax Contest;


B.     Terminating an extension of the statute of limitations regarding the
Company’s tax year;


C.     Seeking technical advice or otherwise involving IRS personnel outside the
audit team or using procedures outside the normal audit procedures with respect
to a Tax Contest; and


D.     If a Tax Contest results in a deficiency, choosing the forum for appeals
or litigation, and settling or proposing a settlement for such a controversy.


7.3.3        At the Company’s expense, the Managing Member shall cause Price
Waterhouse Coopers (or such other accounting firm mutually acceptable to the
Members) to prepare the Federal income tax returns for the Company and all other
tax and information returns of the Company, including state and local tax
returns. The Managing Member may extend the time for filing any such tax returns
as provided for under applicable statutes. At least 30 days prior to filing the
Federal and state income tax returns and information returns of the Company, the
Managing Member shall deliver to the members for their review a copy of the
Company’s Federal and state income tax returns and information returns in the
form proposed to be filed for each Taxable Year, and shall incorporate all
reasonable changes or comments to such proposed tax returns and information
returns requested by Members at least ten days prior to the filing date for such
returns. After taking into account any such requests changes as described above,
the Managing Member shall cause the Company to timely file, taking into account
any applicable extensions, such tax returns. Within 20 days after filing such
Federal and state income tax returns and information returns of the Company, the
Managing Member shall cause the Company to deliver to each Member a copy of the
Company’s Federal and state income tax returns and information returns as filed
for each Taxable Year, together with any additional tax-related information in
the possession of the Company that such Member may reasonably and timely request
in order to properly prepare its own income tax returns.

29

--------------------------------------------------------------------------------



7.3.4        To the extent that the Company may, or is required to, make
elections for Federal, state or local income or other tax purposes, such
elections shall be made by the Managing Member with the consent of each Member;
provided that if requested by any Member, the Managing Member shall make a
Section 754 election.
 
7.4    Fiscal Year.    The fiscal year of the Company shall be the calendar
year, unless otherwise required by the Code or determined by the Members.
 
7.5    Financial Reports.    Managing Member shall prepare or cause to be
prepared and shall furnish each Member as specified below or otherwise as soon
as practicable the following (at the expense of the Company):


7.5.1        On or before March 31 of each calendar year, for the preceding
year, the following: all information necessary for the preparation by each
Member of its federal income tax return as to the Company’s income, gains,
losses, deductions or credits and the allocations thereof to each Member,
including a Schedule K-1 (or any other comparable form subsequently required by
the Internal Revenue Service), and a copy of the federal income tax return of
the Company, and any state or local income tax return required for the Company;


7.5.2        Within 30 days after the end of each fiscal quarter, for each
Property, quarterly unaudited profit and loss statements, balance sheets and
related statements of retained earnings and cash flow (which unaudited
statements shall be, to Managing Member’s best knowledge, true, correct and
complete) and comparing the results of operations of each Property for such
quarter and for the year to date to the Operating Budget;


7.5.3        Monthly, such additional reporting as TRS Member may reasonably
request;


7.5.4        Within 30 days after the end of each fiscal quarter, a summary of
each Member’s Capital Contributions to date plus each Member’s share of approved
but unfunded Capital Contributions; and


7.5.5        Within 90 days after the end of each fiscal year, annual audited
financial statements.

30

--------------------------------------------------------------------------------




8.
TRANSFERS AND ENCUMBRANCES OF COMPANY INTERESTS

 
8.1    Restricted Transfers and Encumbrances.   Except with the consent of the
other Members, and other than as expressly provided herein, no Member may
directly or indirectly Transfer all or any portion of its Membership Interest
(or any right to receive distributions), nor grant or permit an Encumbrance of
all or any portion of or any interest in its Membership Interest. Any purported
Transfer or Encumbrance of any Membership Interest (except as expressly
permitted or consented to by all other Members as aforesaid) shall be null and
void. In addition, any (1) Change in Control of Mystic Member or of any
Controlling Affiliate of Mystic Member or (2) disposition of any interest,
direct or indirect, in Mystic Member or any Controlling Affiliate of Mystic
Member shall be subject to the approval, of Investor Member, which approval may
be subject to conditions of TRS Member. Notwithstanding the foregoing, for the
purpose of the restrictions contained in this Article,


8.1.1        Transfers of interests in Waterford Member (a) among Persons who
hold a direct or indirect equity interest in Waterford Member as of the date
hereof or who hereafter acquire an interest in accordance with the terms hereof
(but with respect to transfers by or to Persons who acquire an interest after
the date hereof, the allocation of ownership interests resulting from such
transfers shall in no event exceed 49% of the voting ownership interest of the
Company, as provided in clause (d), below), (b) by any of the foregoing to a
personal trust established for estate planning or tax reasons, (c) by any of the
foregoing to their immediate family members or (d) to other Persons in one or
more transactions in amounts aggregating not more than 49% of the total voting
ownership interest of Waterford Member, shall not be restricted or require any
consent hereunder;


8.1.2        Transfers of direct or indirect interests in Investor Member shall
not be subject to the consent of any other Member; provided that in the event of
a Change in Control of Investor Member, Waterford Member may invoke the
provisions of Section 13;


provided, in each case, that the relevant Transfer would not cause a default or
otherwise restrict the Company’s rights under any financing or franchise
agreement to which the Company or any Property is then subject. Subject to the
foregoing exceptions, a Person to whom a Membership Interest is Transferred may
be admitted to the Company as a Member only with the consent of the other
Member, which may be given or withheld in the other Member’s sole and absolute
discretion.
 
8.2   Substitution of Approved Transferee for Member.   A transferee of a
Membership Interest pursuant to Section 8.1 shall have no right to become a
substituted Member with respect to the transferred Company Interest unless the
following conditions are satisfied: the Member making such Transfer and the
assignee shall furnish the other Member with such documents regarding the
Transfer as the other Member may reasonably request (in form and substance
reasonably satisfactory to the other Member), including a copy of the Transfer
instrument, an assumption and ratification by the assignee of this Agreement (if
the assignee is to be admitted as a Member), and a legal opinion or other
reasonably satisfactory evidence to the non-Transferring Member that the
Transfer (i) complies with applicable federal and state securities laws, (ii)
will not cause the Company to be classified as other than a “partnership” or as
a publicly traded partnership for federal income tax purposes, and (iii) will
not cause the Company to be in breach of or default under any credit agreement,
mortgage, deed of trust, security agreement or other agreement encumbering any
Property or otherwise binding on the Company. Upon any transfer of a Membership
Interest pursuant to this Section, the transferor and transferee shall file with
the Company an executed or authenticated copy of the written instrument of
assignment to it. Any transferee under this Section shall, as a condition to the
effectiveness of the assignment to it of the economic benefits of Membership
Interest, acknowledge in writing that the rights to the Membership Interest
acquired by it are subject to the restrictions on Transfers set forth in this
Article.
 
31

--------------------------------------------------------------------------------


 
8.3  Possible Amendment.   The parties hereto agree to amend the transfer
provisions of this Article if Tax Matters Member reasonably determines that such
amendment is necessary for the Company to be treated as a partnership for
federal, Delaware and/or Connecticut income tax purposes.
 
 
9.
ADDITIONAL MEMBERS

 
9.1   Admissions and Withdrawals.   No Person shall be admitted to the Company
as a Member except in accordance with Article 8. No Member shall be entitled to
withdraw from the Company without the consent of each Member, which consent may
be given, withheld or made subject to conditions determined by that Member, in
its sole and absolute discretion. Neither the admission of a Member nor the
withdrawal of a Member, whether in accordance with this Agreement or not, shall
cause the dissolution of the Company. If any Member voluntarily or involuntarily
withdraws from the Company, then it shall be and remain liable for all
obligations and liabilities incurred by it as a Member, and shall be liable to
the Company and the other Member for all indemnifications set forth herein
arising prior to its withdrawal and for any liabilities, losses, claims,
damages, costs and expenses (including reasonable attorney’s fees) incurred by
the Company as a result of any withdrawal in breach of this Agreement. Any
purported admission, withdrawal or removal that is not in accordance with this
Agreement shall be null and void.
 
9.2   Cessation of Managing Member.   Mystic Member shall cease to be Managing
Member of the Company at the election of TRS Member, and any other or future
Managing Member shall cease to be Managing Member at the election of the
Non-Managing Member, upon the earliest to occur of one of the following events
(in each case, a “Removal Event”):


9.2.1        the filing of a certificate of dissolution, or its equivalent, for
Managing Member (unless withdrawn, revoked or corrected within 30 days);


9.2.2        an Event of Bankruptcy of Managing Member;


9.2.3        A Capital Contribution Default by Managing Member hereunder or of
Mystic Hospitality, LLC under the Limited Liability Company Agreement of Mystic
Partners, LLC, which default continues in excess of 60 days;


9.2.4        Managing Member commits a material breach or material default of
this Agreement (or under the Limited Liability Company Agreement of Mystic
Partners, LLC) and such breach or default is not cured within 15 days after
written notice by the non-defaulting Member, or if such breach does not involve
the failure to pay money and cannot reasonably be cured within such 15-day
period, such breach is not cured within 90 days after such written notice so
long as the cure for the same has commenced within said 15-day period and
Manager Member is diligently and continuously pursuing the cure of the same;

32

--------------------------------------------------------------------------------



9.2.5        If Property Manager is then an Affiliate of Managing Member, the
Management Agreement shall have been terminated on account of a default of
Property Manager thereunder;


9.2.6        Cause with respect to the Managing Member; or


9.2.7        The Managing Member ceases to be a Member.
 
9.3   New Managing Member.    Except as set forth in the next sentence, no
Person shall become a Managing Member of the Company without the written
approval of all Members, which approvals may be given or withheld, or made
subject to such conditions as are determined by the applicable Member, in such
Member’s sole and absolute discretion. In the event of an occurrence of an event
described in Section 9.2 hereof, the remaining Member shall (on notice to all
other Members) immediately become the new, sole Managing Member and the Company
shall continue without interruption (but such remaining Member shall not be
entitled to receive any fees or reimbursements then accrued and originally
payable to the former Managing Member under this Agreement), and any successor
Managing Member may be appointed by such remaining Member.
 
 
10.
DISSOLUTION AND WINDING UP

 
10.1        Dissolution and Distributions of Property.    Except for dissolution
expressly permitted by this Agreement, no Member shall have the right to, and
each Member hereby agrees that it shall not (and hereby irrevocably waives any
right to), seek to dissolve or cause the dissolution of the Company or to seek
to cause a partial or whole distribution or sale of the Property or a partition
of the Company or any of its assets, whether by court action or otherwise, it
being agreed that any actual or attempted partition, dissolution, distribution
or sale would cause a substantial hardship to the Company and the remaining
Member(s).
 
10.2        Dissolution Events.    The Company shall be dissolved upon the
earliest to occur of one of the following events:


10.2.1        the first occurrence of any event set forth in Sections 9.2.1 or
9.2.2; provided, however, that within 60 days after such event, the remaining
Members (A) may elect in their sole and absolute discretion to continue the
Company and (B) may designate a new, successor Managing Member as set forth in
Section 9.3, in which case the Company shall not be dissolved;


10.2.2        the sale, transfer or disposition of every Property or all
interests of the Company therein; or


10.2.3        the happening of any other event causing its dissolution under the
Act.

33

--------------------------------------------------------------------------------




Notwithstanding anything contained herein to the contrary, to the extent
permitted by applicable law, the Company shall not dissolve or merge with or
into any other entity, or convert into another form of business entity, or
otherwise terminate, and the Company shall continue (and not dissolve) for so
long as a single solvent Member exists. Notwithstanding anything contained
herein to the contrary, to the extent permitted by applicable law, an Event of
Bankruptcy respecting the Company shall not cause a dissolution of the Company.
 
10.3        Liquidation and Final Distribution Proceeds.


10.3.1      Upon the dissolution of the Company pursuant to Sections 10.2.1
through 10.2.4, the Company shall thereafter engage in no further business other
than that which is necessary to wind up the business. The steps to be
accomplished by the liquidator are as follows:


A.     as promptly as possible after dissolution and again after final
liquidation, the liquidator shall cause a proper accounting to be made by the
auditor of the Company’s assets, liabilities, and operations through the last
day of the calendar month in which the dissolution shall occur or the final
liquidation shall be completed, as applicable;


B.     the liquidator shall pay all of the debts and liabilities of the Company
or otherwise make adequate provision therefor (including the establishment of a
cash escrow fund for contingent liabilities in such amount and for such term as
the liquidator may reasonably determine); and


all remaining assets of the Company shall be distributed to the Members in
accordance with Section 5.2.3.
 
10.4   Cancellation of Certificate.   On completion of the distribution of
Company assets, the Member (or such other person as the Act may require or
permit) shall file a Certificate of Cancellation with the Secretary of State of
Delaware, and take such other actions as may be necessary to terminate the
existence of the Company.
 
10.5   No Capital Contribution Upon Dissolution.   Each Member shall look solely
to the assets of the Company for all distributions with respect to the Company,
its Capital Contribution thereto, its Capital Account and its share of Profits
or Losses, and shall have no recourse therefor (upon dissolution or otherwise)
against Managing Member or any Non-Managing Member. If, upon liquidation of the
Company or upon liquidation of a Member’s interest in the Company, a Member has
a deficit balance in its Capital Account (after giving effect to all
contributions, distributions and allocations for all taxable years, including
the year during which the liquidation occurs), such Member shall not be
obligated to make any capital contribution with respect to such deficit.
 
 
11.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE MEMBERS



To induce the other Member to enter into this Agreement, each Member hereby
represents, warrants and covenants as follows to the Company and to the other
Member:

34

--------------------------------------------------------------------------------



11.1       Authority.    It has been duly formed and is a validly existing in
the jurisdiction of its formation, is in good standing, and with requisite power
to execute this Agreement and perform all its obligations hereunder. The persons
and entities executing this Agreement and all assignments contemplated hereby on
its behalf have the power and authority to enter into this Agreement. The
execution, delivery and performance of this Agreement by it has been duly and
validly authorized by all necessary action of it. This Agreement has been duly
executed and delivered by it and constitutes a legal, valid and binding
obligation of such Member, enforceable against it in accordance with the terms
hereof.
 
11.2       Consents.    It has obtained all consents required to enter into and
perform this Agreement required under any company agreement, shareholder
agreement, limited liability company agreement, covenant, charter, declaration
of trust, or other agreement concerning it or to which it is a party or which is
binding upon it or by any law or regulations or any judgment, order or decree of
any governmental body, agency or court having jurisdiction over it.
 
11.3       No Conflict.    Neither the execution and delivery of this Agreement
nor the consummation of the transactions herein contemplated will conflict with,
result in a breach of or constitute (with or without the giving of notice or the
passing of time, or both) a default under, or otherwise adversely affect any
contract, agreement, instrument, license or undertaking to which such Member or
any of its Affiliates is a party or by which it or any of them or any of their
respective properties or assets is or may be bound.
 
11.4       No Broker.    Neither TRS Member nor any of its Affiliates have dealt
with any broker or finder in connection with the transactions between the
parties hereto contemplated by this Agreement, except that Mystic Member has
dealt with Hodges Ward Elliott, whom Mystic Member will pay pursuant to a
separate agreement. Each Member agrees to defend, indemnify and hold the other
harmless from and against any and all loss, liability party may incur arising by
reason of the above representation being false.
 
11.5       Foreign Partner.    It is neither a “foreign person” within the
meaning of Code Section 1445(f) nor a “foreign partner” within the meaning of
Code Section 1446(e).
 
Each Member hereby agrees to and shall defend, indemnify, and hold the Company
and the other Member harmless from and against any loss or damage caused by or
accruing from a breach by such indemnifying Member of any representation,
warranty or covenant made by it in this Agreement.
 
 
12.
BUY-SELL DISPUTE RESOLUTION.



12.1.1      From and after the third anniversary of the Contribution Agreement
Closing Date, in the event that:


A.    at any time there exists a Major Dispute under this Agreement or under the
Limited Liability Company Agreement of Mystic Partners, LLC (other than failure
to agree on an Operating Budget), in which case either Member may be an
initiating party; or

35

--------------------------------------------------------------------------------



B.    an Event of Bankruptcy shall occur or exist with respect to a Member or a
member of Mystic Partners LLC affiliated with such Member or its direct or
indirect parent entity, in which case only the other Member may be the
initiating party.


12.1.2     at any time, the proviso in Section 8.1.2 applies, in which case only
Mystic Member may be the initiating party,


then the Member that is permitted to be the initiating party under this Section
may exercise its right to initiate the provisions of this Article (the “Buy-Sell
Option”). The Member desiring to exercise the Buy-Sell Option (“Offeror”) shall
do so by giving notice (the “Initiating Notice”) to the other Member (“Offeree”)
setting forth a statement of intent to invoke its rights under this Article,
stating therein the aggregate dollar amount (the “Valuation Amount”) that
Offeror would be willing to pay for the assets of the Company as of the Buy-Sell
Closing Date (hereinafter defined) free and clear of all liabilities (as if
unencumbered). Notwithstanding anything to the contrary contained in this
Agreement, in no event will the purchase price paid for a Membership Interest
pursuant to this Article be less than zero.


After receipt of such notice, Offeree shall elect either to (1) sell its entire
Membership Interest to Offeror for an amount equal to the amount Offeree would
have been entitled to receive if the Company had sold its assets for the
Valuation Amount on the Buy-Sell Closing Date and the Company had immediately
paid all Company liabilities and distributed the resulting Capital Proceeds to
the Members in satisfaction of their interests in the Company pursuant to the
liquidating provisions of Article 10 hereof, or (2) purchase the entire
Membership Interest of Offeror for an amount equal to the amount Offeror would
have been entitled to receive if the Company had sold all of its assets for the
Valuation Amount on the Buy-Sell Closing Date and the Company had immediately
paid all Company liabilities and distributed the resulting Capital Proceeds of
the sale to the Members in satisfaction of their interests in the Company
pursuant to the liquidating provisions of Article 10 hereof. If the Buy-Sell
Option is exercised, then Offeree shall have 45 days after the giving of
Offeror’s notice in which to exercise either of its options by giving written
notice to Offeror. If Offeree does not elect to acquire Offeror’s Membership
Interest within the 45-day period, Offeree shall be deemed to have elected to
sell its interest to Offeror. Within 3 Business Days after an election has been
made under this Section (whether deemed or otherwise) the acquiring Member shall
deposit with an escrow agent selected by the selling Member and reasonably
acceptable to the acquiring Member an earnest money deposit in an amount equal
to 10% of the amount the selling Member is entitled to receive for its
Membership Interest under this Section, which deposit will be applied to the
purchase price at Closing. Only contemporaneously with the closing under this
Article, the acquiring Member may assign its right to acquire the interest of
the selling Member to another party designated by the acquiring Member so long
as the acquiring Member remains liable for such purchase.
 
12.2    Closing.   The closing of an acquisition pursuant to this Article shall
be held at the principal place of business of the Company on a mutually
acceptable date (the “Buy-Sell Closing Date”) not later than 90 days after the
Initiating Notice. The acquiring Member may extend the Buy-Sell Closing Date for
up to sixty days after the foregoing 90-day period, provided that not later than
75 days after the Initiating Notice the acquiring Member has given notice of
such extension and unconditionally made a purchase deposit of [$1,000,000] in
escrow with an escrow agent mutually acceptable to acquiring Member and selling
Member. At the Closing of the disposition and acquisition of such interests the
following shall occur:

36

--------------------------------------------------------------------------------




12.2.1     The selling Member shall assign to the acquiring Member or its
designee the selling Member’s Membership Interest in accordance with the
instructions of the acquiring Member, and shall execute and deliver to the
acquiring Member or its designee all documents which may be reasonably required
to give effect to the disposition and acquisition of such interests, in each
case free and clear of all liens, claims, and encumbrances, with covenants of
general warranty;


12.2.2      if any assumption fees under any loan are due or owing due to the
assignment of a Member’s Membership Interest, then the Company shall pay for
such fees when due; and


12.2.3      The acquiring Member shall pay to the selling Member the
consideration therefor in cash.
 
12.3         Buy-Sell Default


12.3.1      If the acquiring Member (for such purposes the “Defaulted Acquirer”)
defaults in its obligation to buy in accordance with this Article, then the
selling Member (for such purposes, the “Replacement Acquirer”) shall exercise
one of the following alternative remedies within 30 days after the Defaulted
Acquirer’s default as the Replacement Acquirer’s sole and exclusive remedy for
such default:


A.     The Replacement Acquirer shall purchase the Defaulted Acquirer’s
Membership Interest on the terms set forth above, such closing to occur not
later than 180 days after the Initiating Notice, except that the purchase price
shall be 90% of the amount that the Defaulted Acquirer would be entitled to
receive for its Membership Interest under Section 13.1; or


B.     The Replacement Acquirer shall retain the earnest money deposit as full
liquidated damages for such default of the Defaulted Acquirer, the Members
hereby acknowledging and agreeing that it is impossible to more precisely
estimate the damages to be suffered by the Replacement Acquirer upon the
Defaulted Acquirer’s default and the Members acknowledge and agree that the
earnest money deposit that may be retained by the Replacement Acquirer is
intended not as a penalty, but as full liquidated damages for such default of
the Defaulted Acquirer. In the event the Defaulted Acquirer failed to make its
earnest money deposit as required in Section 12.1 and the Replacement Acquirer
has elected its remedy under this Section 12.3, then the Replacement Acquirer
shall have the right to recover an award or judgment against the Defaulted
Acquirer in the amount of such required earnest money deposit, together with its
reasonable attorneys’ fee and costs incurred in obtaining such award or
judgment.


12.3.2     If the selling Member defaults in its obligation to sell in
accordance with this Article, the acquiring Member shall exercise one of the
following alternative remedies within 30 days after the selling Member’s default
as the acquiring Member’s sole and exclusive remedy for such default:

37

--------------------------------------------------------------------------------


 
                A.    The acquiring Member shall be entitled to demand and
receive a return of its earnest money deposit previously deposited with the
selling Member; or


B.     The acquiring Member shall be entitled to seek specific performance of
the selling Member’s obligations under this Article, the Members expressly
agreeing that the remedy at law for breach of the obligations of the selling
Member set forth in this Article is inadequate in view of (A) the complexities
and uncertainties in measuring the actual damage to be sustained by the
acquiring Member on account of the default of the selling Member; and (B) the
uniqueness of the Company business and the Members’ relationships.
 
12.4         Payment of Debts.   If, at the Buy-Sell Closing Date, the selling
Member has any outstanding debts to the Company or the acquiring Member relating
to the Company, all proceeds of the purchase price due the selling Member for
its Membership Interest will be paid to the Company or the acquiring Member
(pro-rata in accordance with the amounts owed by the selling Member to each) for
and on behalf of the selling Member until all the debts will have been paid and
discharged in full. The acquiring Member will be entitled to deduct from the
amounts otherwise payable to the selling Member any and all amounts owed to the
acquiring Member, including damages owed by reason of any default, to the extent
agreed by the parties or to the extent such damages have been reduced to an
arbitration award or a final nonappealable judgment, as applicable.
 
12.5         Release of Capital Contribution Obligations.   At the time of
closing on the purchase and sale of a Membership Interest pursuant to this
Article, each selling Member will be released from any further obligation to
make Capital Contributions to the Company.
 
12.6         Operations in Pre-Closing Period.   From the date the Initiating
Notice is given until the date the closing occurs under this Article or, if
earlier, the date on which the Members agree not to proceed with such closing,
the Company will continue to be operated in the ordinary course as though the
closing were not going to occur, the Members will continue to have all power and
authority granted in this Agreement (including the power to make distributions),
and the Members will exercise their power and authority in good faith and
without regard to the fact that such closing may occur (although the selling
Member shall not unreasonably withhold any consents with respect to the Property
during such period); provided, however, that, any and all distributions received
by the selling Member from the Company during such period representing
distributions of Capital Proceeds shall be credited against and reduce the price
otherwise payable to the selling Member for its Membership Interest and any
Capital Contributions made by the selling Member during such period shall be
added to and increase the price otherwise payable to the selling Member for its
Membership Interest, and the Company shall not agree to sell or otherwise
dispose of any Property; however, the Company shall be authorized to consummate
any transactions that were the subject of binding contractual obligations
entered into prior to the commencement of such period.

38

--------------------------------------------------------------------------------



13.
MISCELLANEOUS

 
13.1       Waiver of Conflict of Interest.   The Company and the Members may, at
their option, be represented by the same counsel. The attorneys, accountants and
other experts who perform services for the Company may also perform services for
a Member. To the extent that the foregoing representation constitutes a conflict
of interest, the Company, Managing Member and each Non-Managing Member hereby
expressly waive any such conflict of interest.
 
13.2       Amendment by Members.   Except as otherwise stated in 13.3 the
written approval of each Member shall be required to amend or waive any
provision of this Agreement.
 
13.3      Amendment by Managing Member.   Notwithstanding Section 13.2, any
provision of this Agreement may be amended or waived from time to time by
Managing Member, without the consent of any Non-Managing Member, only to the
extent that such amendment or waiver is necessary or advisable in the opinion of
Managing Member: (i) to qualify or continue the qualification of the Company as
a limited liability company in which the Members have limited liability under
the laws of any state; (ii) to ensure that the Company will be treated as a
partnership for federal income tax purposes; (iii) to ensure that all
allocations of Profits and Losses are respected for federal income tax purposes;
and (vi) to properly reflect the Members and their respective Capital Sharing
Ratios, as such Members may change due to admissions and withdrawals of Members
in accordance with this Agreement.


However, no amendment or waiver referred to above that would alter a Member’s
Capital Contribution, Capital Account or Capital Sharing Ratio (except to the
extent that such are indirectly affected by any amendments or waivers pertaining
to such admissions or withdrawals of Managing or Non-Managing Members), the
liability of a Member to third parties, or the removal of any Member shall be
permitted without the prior approval of the Member so affected.
 
13.4      Waivers.   No waiver by any Member of any default with respect to any
provision, condition or requirement hereof shall be deemed to be a waiver of any
other provision, condition or requirement hereof; nor shall any delay or
omission of any Member to exercise any right hereunder in any manner impair the
exercise of any such right accruing to it hereafter.
 
13.5      No Assignments; Binding Effect.   This Agreement shall not be assigned
or otherwise transferred (by operation of law or otherwise) by any Member
(except as may be expressly permitted in this Agreement). This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and assigns
permitted in accordance with this Agreement and the Act.
 
13.6  Notices.   Any notice, approval, consent or other communication required
or permitted to any Member under this Agreement shall be in writing and shall be
deemed to have been duly given or made: (i) if delivered personally by courier
or otherwise, then as of the date delivered (the “Effective Date”) or if
delivery is refused, then as of the date presented (also an “Effective Date”),
or (ii) if sent or mailed by Federal Express, Express Mail or other overnight
mail service to the Company and to each Member, then as of the first Business
Day after the date so mailed (also an “Effective Date”). Each communication
shall be addressed as follows:

39

--------------------------------------------------------------------------------





 
If to TRS Member:
Hersha Hospitality Trust
     
510 Walnut Street, 9th fl.
     
Philadelphia, PA 19106
     
Attn: Jay H. Shah
           
with a copy to:
Hunton & Williams LLP
     
1900 K Street NW
     
Washington, DC 20006
     
Attn: John M. Ratino, Esq.
           
If to Mystic Member:
c/o Waterford Group, LLC
     
914 Hartford Turnpike
     
P.O. Box 715
     
Waterford, CT 06385
     
Attn: Len Wolman
           
with a copy to:
Latham & Watkins LLP
     
885 Third Ave.
     
New York, NY 10022
     
Attn: Raymond Lin (024576-0017)
 



The parties may change their addresses for subsequent notice, by a notice sent
to each other party. The parties may also send courtesy notices by facsimile to
TRS Member at ______________, or to Mystic Member at (860) 447-8554, although
such facsimile notices shall not be considered to have been officially given
hereunder.
 
13.7    Certain Waivers.   The Members waive any and all rights they may have to
a jury trial, and any and all rights they may have to punitive, special,
exemplary, or consequential damages, in respect of any dispute based on this
Agreement.
 
13.8    Preservation of Intent.   If any provision of this Agreement is
determined by any court having jurisdiction to be illegal or in conflict with
any laws of any state or jurisdiction, then the Members agree that such
provision shall be modified to the extent legally possible so that the intent of
this Agreement may be legally carried out. If any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect or for any reason, then the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected, it being intended that all of the Members’ rights and privileges
shall be enforceable to the fullest extent permitted by law.
 
13.9    Entire Agreement.   This Agreement sets forth the entire and only
agreement or understanding between the Members relating to the subject matter
hereof and supersedes and cancels all previous agreements negotiations,
commitments and representations in respect thereof among them, and no Member
shall be bound by any conditions, definitions, warranties or representations
with respect to the subject matter of this Agreement.
 
13.10   Certain Rules of Construction.   All Article or Section titles or other
captions in this Agreement are for convenience only, and shall not be deemed
part of this Agreement and in no way define, limit, extend or describe the scope
or intent of any provisions hereof. Unless the context otherwise requires: (i)
an accounting term not otherwise defined has the meaning assigned to it in
accordance with generally accepted accounting principles; (ii) words in the
singular include the plural, and words in the plural include the singular; (iii)
provisions apply to successive events and transactions; (iv) “herein”“hereof”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision; and (v) all references to
“clauses,”“Sections” or “Articles” refer to clauses, Sections or Articles of
this Agreement.

40

--------------------------------------------------------------------------------



13.11   Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
13.12   Governing Law; Venue.   This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

41

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Members have caused this Agreement to be duly executed
by their respective and duly authorized representatives as of the date first
above written.



 
[TRS MEMBER]:
         
[HERSHA TRS, LLC]
         
By:  _________________________________
   
Name:                                                                  
   
Title:
                     
[MYSTIC MEMBER]:
         
[MYSTIC LESSEE, LLC]
         
By:  _________________________________
   
Name:                                                                   
   
Title:
 

 

--------------------------------------------------------------------------------